Exhibit 10.1

CUSIP No. 37249WAC6 (Deal)

CUSIP No. 37249WAD4 (Revolver)

SYNDICATED FACILITY AGREEMENT

Dated as of September 11, 2012

among

GENUINE PARTS COMPANY,

UAP INC.

and

CERTAIN DESIGNATED SUBSIDIARIES,

as the Borrowers,

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWERS,

as the Guarantors

BANK OF AMERICA, N.A.,

as Administrative Agent, Domestic Swing Line Lender and L/C Issuer,

BANK OF AMERICA, N.A., acting through its Canada branch,

as Canadian Swing Line Lender,

BANK OF AMERICA, N.A. (AUSTRALIA BRANCH),

as Australian Swing Line Lender

and

THE OTHER LENDERS PARTY HERETO

SUNTRUST BANK,

WELLS FARGO BANK, N.A.

and

BARCLAYS BANK PLC,

as Syndication Agents

FIFTH THIRD BANK,

JPMORGAN CHASE BANK, N.A.,

TORONTO DOMINION (TEXAS) LLC

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

SUNTRUST ROBINSON HUMPHREY, INC.,

WELLS FARGO SECURITIES, LLC

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01 Defined Terms

     1   

1.02 Other Interpretive Provisions

     23   

1.03 Accounting Terms

     24   

1.04 Rounding

     24   

1.05 Exchange Rates; Currency Equivalents

     24   

1.06 Additional Alternative Currencies

     25   

1.07 Change of Currency

     26   

1.08 Times of Day

     26   

1.09 Letter of Credit Amounts

     26   

ARTICLE II THE REVOLVING COMMITMENTS AND CREDIT EXTENSIONS

     26   

2.01 Revolving Commitments

     26   

2.02 Borrowings, Conversions and Continuations of Revolving Loans

     27   

2.03 Letters of Credit

     30   

2.04 Swing Line Loans

     38   

2.05 Prepayments

     43   

2.06 Termination or Reduction of Aggregate Revolving Commitments

     44   

2.07 Repayment of Loans

     45   

2.08 Interest

     45   

2.09 Fees

     46   

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate

     47   

2.11 Evidence of Debt

     47   

2.12 Payments Generally; Administrative Agent’s Clawback

     48   

2.13 Sharing of Payments by Lenders

     50   

2.14 Cash Collateral

     50   

2.15 Defaulting Lenders

     51   

2.16 Designated Borrowers

     54   

2.17 Joint and Several Liability

     55   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     56   

3.01 Taxes

     56   

3.02 Illegality

     61   

3.03 Inability to Determine Rates

     62   

3.04 Increased Costs

     62   

3.05 Compensation for Losses

     64   

3.06 Mitigation Obligations; Replacement of Lenders

     64   

3.07 Survival

     65   

ARTICLE IV GUARANTY

     65   

4.01 The Guaranty

     65   

4.02 Obligations Unconditional

     66   

4.03 Reinstatement

     67   

4.04 Certain Additional Waivers

     67   

4.05 Remedies

     67   

4.06 Rights of Contribution

     67   

4.07 Guarantee of Payment; Continuing Guarantee

     67   

 

i



--------------------------------------------------------------------------------

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     68   

5.01 Conditions of Initial Credit Extension

     68   

5.02 Conditions to all Credit Extensions

     69   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     70   

6.01 Organizational Existence; Compliance with Law

     70   

6.02 Organizational Power; Authorization

     70   

6.03 Enforceable Obligations

     70   

6.04 No Legal Bar

     71   

6.05 No Material Litigation

     71   

6.06 Investment Company Act, Etc

     71   

6.07 Margin Regulations

     71   

6.08 Compliance With Environmental Laws

     71   

6.09 Insurance

     72   

6.10 No Default

     72   

6.11 No Burdensome Restrictions

     72   

6.12 Taxes

     72   

6.13 Financial Statements

     73   

6.14 ERISA

     73   

6.15 Trademarks, Licenses, Etc

     75   

6.16 Ownership of Property

     75   

6.17 Indebtedness

     75   

6.18 Financial Condition

     75   

6.19 Labor Matters

     75   

6.20 Payment or Dividend Restrictions

     76   

6.21 Disclosure

     76   

6.22 Taxpayer Identification Numbers; Other Identifying Information; Ownership
of Subsidiaries

     76   

6.23 OFAC

     77   

6.24 Patriot Act

     77   

6.25 Anti-Money Laundering Laws

     77   

6.26 Representations as to Foreign Borrowers

     77   

ARTICLE VII AFFIRMATIVE COVENANTS

     78   

7.01 Organizational Existence, Etc

     78   

7.02 Compliance with Laws, Etc

     78   

7.03 Payment of Taxes and Claims, Etc

     78   

7.04 Keeping of Books

     79   

7.05 Visitation, Inspection, Etc

     79   

7.06 Insurance

     79   

7.07 Maintenance of Properties

     79   

7.08 Payment of Obligations

     79   

7.09 Reporting Covenants

     79   

7.10 [Intentionally Omitted]

     83   

7.11 Use of Proceeds

     83   

7.12 Maintenance of Governmental Approvals and Authorizations

     83   

7.13 Covenant to Guarantee Obligations

     83   

7.14 Further Assurances

     83   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII NEGATIVE COVENANTS

     83   

8.01 Indebtedness of Subsidiaries

     84   

8.02 Liens

     84   

8.03 Mergers, Sale of Assets

     86   

8.04 Lease Obligations

     86   

8.05 Limitation on Payment Restrictions Affecting Consolidated Companies

     86   

8.06 Change in Nature of Business

     87   

8.07 Transactions with Affiliates and Insiders

     87   

8.08 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity

     87   

8.09 Leverage Ratio

     87   

8.10 No Hostile Acquisitions

     87   

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     88   

9.01 Payments

     88   

9.02 Covenants Without Notice

     88   

9.03 Other Covenants

     88   

9.04 Representations

     88   

9.05 Non-Payments of Other Indebtedness

     88   

9.06 Defaults Under Other Agreements

     88   

9.07 Bankruptcy

     89   

9.08 ERISA

     89   

9.09 Judgment

     90   

9.10 Change in Control

     90   

9.11 Attachments

     90   

9.12 Canadian Plans

     90   

9.13 Invalidity of Credit Documents

     90   

9.14 Inability to Pay Debts; Attachment

     90   

9.15 Remedies Upon Event of Default

     90   

9.16 Application of Funds

     91   

ARTICLE X ADMINISTRATIVE AGENT

     92   

10.01 Appointment and Authority

     92   

10.02 Rights as a Lender

     92   

10.03 Exculpatory Provisions

     92   

10.04 Reliance by Administrative Agent

     93   

10.05 Delegation of Duties

     93   

10.06 Resignation of Administrative Agent

     94   

10.07 Non-Reliance on Administrative Agent and Other Lenders

     95   

10.08 No Other Duties; Etc

     95   

10.09 Administrative Agent May File Proofs of Claim

     95   

10.10 Guaranty Matters

     96   

10.11 Treasury Management Banks and Swap Banks

     96   

ARTICLE XI MISCELLANEOUS

     97   

11.01 Amendments, Etc

     97   

11.02 Notices and Other Communications; Facsimile Copies

     98   

11.03 No Waiver; Cumulative Remedies; Enforcement

     100   

11.04 Expenses; Indemnity; and Damage Waiver

     101   

11.05 Payments Set Aside

     102   

 

iii



--------------------------------------------------------------------------------

11.06 Successors and Assigns

     103   

11.07 Treatment of Certain Information; Confidentiality

     107   

11.08 Set-off

     108   

11.09 Interest Rate Limitation

     109   

11.10 Counterparts; Integration; Effectiveness

     109   

11.11 Survival of Representations and Warranties

     109   

11.12 Severability

     109   

11.13 Replacement of Lenders

     110   

11.14 Governing Law; Jurisdiction; Etc

     110   

11.15 Waiver of Right to Trial by Jury

     111   

11.16 Electronic Execution of Assignments and Certain Other Documents

     112   

11.17 USA PATRIOT Act

     112   

11.18 No Advisory or Fiduciary Relationship

     112   

11.19 Judgment Currency

     113   

11.20 Certain Representations of the Joint Lead Arrangers and the Lenders

     113   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

1.01-1 Existing Letters of Credit

1.01-2 Mandatory Cost

2.01 Revolving Commitments and Applicable Percentages

2.16 (a) Designated Borrowers as of Closing Date

6.22 Taxpayer Identification Numbers and Other Identifying Information

11.02 Certain Addresses for Notices

EXHIBITS

2.02 (a) Form of Revolving Loan Notice

2.04 (d) Form of Swing Line Loan Notice

2.11-1 Form of Revolving Note

2.11-2 Form of Domestic Swing Line Note

2.11-3 Form of Canadian Swing Line Note

2.11-4 Form of Australian Swing Line Note

2.16(b)-1 Form of Designated Borrower Request and Assumption Agreement

2.16(b)-2 Form of Designated Borrower Notice

3.01(e) Forms of U.S. Tax Compliance Certificates (Forms 1 through 4)

7.09(c) Form of Compliance Certificate

7.13 Form of Guarantor Joinder Agreement

11.06 Form of Assignment and Assumption

 

v



--------------------------------------------------------------------------------

SYNDICATED FACILITY AGREEMENT

This SYNDICATED FACILITY AGREEMENT is entered into as of September 11, 2012
among GENUINE PARTS COMPANY, a Georgia corporation (the “Company”), UAP INC., a
company constituted under the laws of Quebec (“UAP”), certain other Subsidiaries
of the Company party hereto pursuant to Section 2.16 (each a “Designated
Borrower” and, together with the Company and UAP, the “Borrowers” and, each a
“Borrower”), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Domestic Swing Line Lender, Canadian Swing Line Lender,
Australian Swing Line Lender and L/C Issuer.

The Borrowers have requested that the Lenders provide $850,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Credit Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Fee Letter” means the letter agreement, dated as of June 29, 2012, among
the Company, Bank of America and MLPFS.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is EIGHT HUNDRED FIFTY MILLION DOLLARS
($850,000,000).

“Agreement” means this Syndicated Facility Agreement.



--------------------------------------------------------------------------------

“Alternative Currency” means each of Australian Dollar, Canadian Dollar, Euro,
Sterling, Yen, New Zealand Dollar and each other currency (other than Dollars)
that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Anti-Money Laundering Laws” has the meaning specified in Section 6.25.

“Applicable Percentage” means with respect to any Lender at any time, with
respect to such Lender’s Revolving Commitment at any time, the percentage of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time, subject to adjustment as provided in Section 2.15;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.15 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means with respect to Revolving Loans, Domestic Swing Line
Loans bearing interest by reference to the Base Rate, Letters of Credit and the
Commitment Fee, the following percentages per annum, based upon the Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.09(c):

 

Pricing

Tier

   Leverage Ratio      Commitment Fee     Letter of Credit
Fee     Eurocurrency
Rate Loans     Base Rate
Loans  

I

     <0.15:1.00         0.050 %      0.625 %      0.625 %      0.00 % 

II

   ³
  0.15:1.00 but
<0.25:1.00   
        0.070 %      0.750 %      0.750 %      0.00 % 

III

   ³
   0.25:1.00 but
<0.30:1.00   
        0.100 %      0.875 %      0.875 %      0.00 % 

IV

   ³
  0.30:1.00 but
<0.35:1.00   
        0.125 %      1.000 %      1.000 %      0.00 % 

V

   ³ 0.35:1.00         0.150 %      1.125 %      1.125 %      0.125 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.09(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier V shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 7.09(c), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Leverage Ratio contained in such Compliance Certificate. The
Applicable Rate in effect from the Closing Date to the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.09(c) for the fiscal quarter ending September 30, 2012 shall be
determined based upon Pricing Tier II. Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.10(b).

 

2



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, the L/C
Issuer, the Canadian Swing Line Lender or the Australian Swing Line Lender, as
the case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.16(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Value” means, with respect to any property or asset of any Consolidated
Company, as of any date of determination, an amount equal to the book value of
such property or asset as established in accordance with GAAP.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

“Australian Borrowers” means any Designated Borrowers that are identified as
Australian Borrowers on Schedule 2.16(a) and any Australian Subsidiary that
becomes a Designated Borrower pursuant to Section 2.16 after the Closing Date.

“Australian Dollar”, “AUD” or AUD$” means the lawful currency of Australia.

“Australian Subsidiary” means any Subsidiary that is organized under the laws of
Australia or any state or other political subdivision thereof.

“Australian Swing Line Lender” means Bank of America, N.A. (Australia branch),
in its capacity as provider of Australian Swing Line Loans, or any successor
swing line lender hereunder.

“Australian Swing Line Loan” has the meaning specified in Section 2.04(c).

“Australian Swing Line Note” has the meaning specified in Section 2.11(a)(iv).

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.15.

 

3



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A.

“Bankruptcy Code” means the Bankruptcy Code of the United States.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” and (c) the Eurocurrency Rate plus one
percent (1.00%). The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in the “prime rate” announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.09.

“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous
Revolving Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and, if such day relates to any
Eurocurrency Rate Loan, means any such day that is also a London Banking Day,
and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency;

 

4



--------------------------------------------------------------------------------

(d) if such day relates to any interest rate settings as to a Canadian Swing
Line Loan, means any such day on which dealings in deposits in Canadian Dollars
are conducted by and between banks in Toronto;

(e) if such day relates to any interest rate settings as to an Australian Swing
Line Loan, means any such day on which dealings in deposits in Australian
Dollars are conducted by and between banks in Sydney, Melbourne, New South
Wales, Australia and Hong Kong; and

(f) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Borrowers” means UAP, any Designated Borrowers that are identified as
Canadian Borrowers on Schedule 2.16(a) and any Canadian Subsidiary that becomes
a Designated Borrower pursuant to Section 2.16 after the Closing Date.

“Canadian Dollar” and “CDN$” mean the lawful currency of Canada.

“Canadian L/C Issuer” has the meaning specified in the definition of “L/C
Issuer” in Section 1.01.

“Canadian Plans” shall mean all the pension plans, supplemental or otherwise,
relating to the current or former employees, officers or directors of UAP and
its Subsidiaries maintained, sponsored or funded by UAP or its Subsidiaries (as
the case may be), whether written or oral, funded or unfunded, insured or
self-insured, registered or unregistered.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or other political subdivision thereof.

“Canadian Swing Line Lender” means Bank of America, acting through its Canada
branch, in its capacity as provider of Canadian Swing Line Loans, or any
successor swing line lender hereunder.

“Canadian Swing Line Loan” has the meaning specified in Section 2.04(b).

“Canadian Swing Line Note” has the meaning specified in Section 2.11(a)(iii).

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person under leases that are required to be classified and accounted for as
capital lease obligations under GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral”and “Cash Collateralization” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

5



--------------------------------------------------------------------------------

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two hundred seventy (270) days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
entered into by any Person with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least one hundred percent (100%) of the
amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing clauses (a) through (d).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change in Control” means and shall be deemed to occur on the earliest of, and
upon any occurrence of, any of the following.

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), shall become the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act) of more than thirty-five percent
(35%) of the total capital stock of the Company entitled to vote for the
election of directors; or

(b) at any time during any consecutive two-year period, individuals who at the
beginning of such period constituted the board of directors of the Company
(together with any new directors whose election by such board of directors or
whose nomination for election by the stockholders of the Company was approved by
a vote of fifty-one percent (51%) of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the board of directors of the Company then in office; or

 

6



--------------------------------------------------------------------------------

(c) the Company ceases to own (directly or indirectly) one hundred percent
(100%) of the outstanding shares of the voting stock of UAP and each Designated
Borrower.

“Closing Date” means the date hereof.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.09(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Companies” means, collectively, the Company and all of its
Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

“Credit Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, each Guarantor Joinder
Agreement, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14 of this Agreement and the Agency Fee
Letter.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus two
percent (2%) per annum, in each case to the fullest extent permitted by
applicable Laws and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus two percent (2%) per annum.

 

7



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Loans within two
(2) Business Days of the date such Revolving Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Company
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
L/C Issuer, the applicable Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two (2) Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, the L/C Issuer or the applicable Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Revolving Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interests in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the applicable Swing Line Lender and each other Lender promptly
following such determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.16.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.16.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Dollar” and “$” mean lawful money of the United States.

 

8



--------------------------------------------------------------------------------

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, the L/C Issuer, the Canadian
Swing Line Lender or the Australian Swing Line Lender, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Borrowers” means the Company, any Designated Borrowers that are
identified as Domestic Borrowers on Schedule 2.16(a) and any Domestic Subsidiary
that becomes a Designated Borrower pursuant to Section 2.16 after the Closing
Date.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“Domestic Swing Line Lender” means Bank of America in its capacity as provider
of Domestic Swing Line Loans, or any successor swing line lender hereunder.

“Domestic Swing Line Loan” has the meaning specified in Section 2.04(a).

“Domestic Swing Line Note” has the meaning specified in Section 2.11(a)(ii).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substances,
(c) exposure to any Hazardous Substances, (d) the release or threatened release
of any Hazardous Substances into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

9



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Base Rate” means:

(a) for any Interest Period, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Base Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period;
and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.
(London time) two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in Same Day
Funds in the approximate amount of the Base Rate Loan being made or maintained
with a term equal to one (1) month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurocurrency Rate =    Eurocurrency Base Rate      1.00 – Eurocurrency Reserve
Percentage   

“Eurocurrency Rate Loan” means a Revolving Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Revolving Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

 

10



--------------------------------------------------------------------------------

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

“Event of Default” has the meaning specified in Article IX.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Revolving Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Revolving Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding taxes imposed under FATCA.

“Executive Officer” shall mean any of the Chief Executive Officer, Chief
Financial Officer, Senior Vice President and Treasurer, Treasurer or Senior Vice
President of Finance of the applicable Loan Party or any other officer of such
Loan Party who assumes the duties and responsibilities of any of the foregoing
officers.

“Exego” means Exego Group Pty. Ltd., an Australian company.

“Existing Credit Agreement” means that certain Revolving Credit Agreement dated
as of December 18, 2007 among the Company, UAP, the lenders party thereto,
SunTrust Bank as administrative agent, and The Toronto-Dominion Bank, as
Canadian funding agent, as amended or modified from time to time.

“Existing Letters of Credit” means the letters of credit and letters of
guarantee described on Schedule 1.01-1.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

11



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of one-one hundredth of one percent
(1/100 of 1%)) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Foreign Borrowers” means UAP, any Designated Borrowers that are identified as
Foreign Borrowers on Schedule 2.16(a) and any Foreign Subsidiary that becomes a
Designated Borrower pursuant to Section 2.16 after the Closing Date.

“Foreign Lender” means with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Plan” means any pension, profit sharing, deferred compensation, or
other employee benefit plan, program or arrangement maintained by any Foreign
Subsidiary which, under applicable local law, is required to be funded through a
trust or other funding vehicle.

“Foreign Subsidiary” means each Consolidated Company that is organized under the
laws of a jurisdiction other than the United States of America or any State
thereof.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C

Issuer, such Defaulting Lender’s Applicable Percentage of the outstanding L/C
Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of the
applicable Swing Line Loans other than any such Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“GPIC” means Genuine Parts Investment Company LLC, a Delaware limited liability
company, together with its successors and permitted assigns.

 

12



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. Notwithstanding the foregoing, inventory buy-back
programs will not be considered to be Guarantees.

“Guarantor Joinder Agreement” means a joinder agreement substantially in the
form of Exhibit 7.13 executed and delivered by a Domestic Subsidiary in
accordance with the provisions of Section 7.13.

“Guarantors” means (a) each Domestic Subsidiary of the Company identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.13, (b) with respect to the obligations of any
Guarantor, UAP or any Designated Borrower under (i) any Swap Contract between
any Swap Bank and any Guarantor, UAP or any Designated Borrower, as applicable,
or (ii) any Treasury Management Agreement between any Guarantor, UAP or any
Designated Borrower and any Treasury Management Bank, the Company and (c) the
successors and permitted assigns of the foregoing.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

13



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money regardless of maturity including all revolving
and term indebtedness and all other lines of credit; (b) all indebtedness of
such Person whether or not in any such case the same was for money borrowed and
regardless of maturity: (i) represented by notes payable, and drafts accepted,
that represent extensions of credit, (ii) constituting obligations evidenced by
bonds, debentures, notes, bankers’ acceptances or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or similar instruments upon which interest
charges are customarily paid or that are issued or assumed as full or partial
payments for property; (c) all Capital Lease Obligations of such Person; (d) all
reimbursement obligations under any standby, trade, or other letters of credit
or acceptances (whether or not drawings thereunder have been then presented for
payment) issued for the account of any such Person or under which such Person is
otherwise obligated; (e) any liquidity facility supporting any receivables or
other asset securitization program (whether or not drawings thereunder are
outstanding) and (f) any guaranty or other contingent obligation in respect of
any obligation described in clauses (a) through (e) above. Notwithstanding the
foregoing, any and all drafts issued under the Vendor Program shall be deemed to
be excluded for all purposes from the definition of “Indebtedness”.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Credit Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Revolving Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan bearing interest by
reference to the Base Rate), the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date fourteen (14) days
or one (1), two (2), three (3) or six (6) months thereafter, as selected by the
applicable Borrower in its Revolving Loan Notice, or such other period that is
twelve months or less requested by the applicable Borrower and consented to by
all of the Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period with respect to any Revolving Loan shall extend beyond
the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Internal Revenue Service” means the United States Internal Revenue Service.

 

14



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

“Joint Lead Arrangers” means each of MLPFS, SunTrust Robinson Humphrey, Inc.,
Wells Fargo Securities, LLC and Barclays Bank PLC, each in its capacity as a
joint lead arranger and joint book manager.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America or Bank of America, N.A., acting through its
Canada branch (the “Canadian L/C Issuer”), in each case in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder. Notwithstanding the foregoing, the Lender indicated as
“issuer” on Schedule 1.01-1 shall be the L/C Issuer with respect to the Existing
Letters of Credit issued by such Lender.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and, as the context requires,
includes the Swing Line Lenders.

“Lending Office” means, as to any Lender, the office or offices (including
branch offices) of such Lender (or such Lender’s Affiliates) described as such
in such Lender’s Administrative Questionnaire, or such other office or offices
as a Lender may from time to time notify the Company and the Administrative
Agent.

 

15



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be issued in Dollars or
in an Alternative Currency and may be either a commercial letter of credit or a
standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $150,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Leverage Ratio” means, as of any date of determination, the ratio of (i) Total
Funded Debt as of such date to (ii) Total Capitalization.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or Swing Line Loan.

“Loan Parties” means, collectively, the Company, UAP, each Guarantor and each
Designated Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurocurrency market.

“Mandatory Cost” means as provided in Schedule 1.01-2.

“Margin Regulations” means Regulation T, Regulation U and Regulation X of the
Board of Governors of the Federal Reserve System, as the same may be in effect
from time to time.

“Materially Adverse Effect” means (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent), condition (financial or otherwise) or
prospects of the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Credit Documentation, or of the ability of any Loan Party to perform
its obligations under any Credit Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Credit Document to which it is a
party.

“Material Company” means (a) each Borrower and (b) each other Consolidated
Company that has assets with an Asset Value equal to or greater than twenty
percent (20%) of the aggregate Asset Value of all assets of the Consolidated
Companies measured on a consolidated basis.

 

16



--------------------------------------------------------------------------------

“Material Contractual Obligation” of any Person means any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property owned
by it is bound where a failure to comply with such provision, agreement,
instrument or undertaking has or would reasonably be expected to have a
Materially Adverse Effect.

“Maturity Date” means September 11, 2017; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred percent (100%) of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to one hundred percent (100%) of the
Outstanding Amount of all L/C Obligations, and (iii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and joint book manager.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“New Zealand Dollar” and “NZD$” mean the lawful currency of New Zealand.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” or “Notes” means the Revolving Notes and/or the Swing Line Notes,
individually or collectively, as appropriate.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

17



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party and any Swap
Bank and (b) all obligations under any Treasury Management Agreement between any
Loan Party and any Treasury Management Bank.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Revolving Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to any Revolving Loans on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
any Revolving Loans occurring on such date; and (b) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the applicable Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

 

18



--------------------------------------------------------------------------------

“Patriot Act” has the meaning specified in Section 11.17.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 7.09.

“Public Lender” has the meaning specified in Section 7.09.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender therefor or the L/C Issuer, as the case may be, in making such
determination.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

19



--------------------------------------------------------------------------------

“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency,
(iv) in the case of the Existing Letters of Credit, the Closing Date, and
(v) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Company pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Loan” has the meaning specified in Section 2.01.

“Revolving Loan Notice” means a notice of (a) a Borrowing of Revolving Loans,
(b) a conversion of Revolving Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, in each case pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit 2.02(a).

“Revolving Note” has the meaning specified in Section 2.11(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent, the L/C Issuer, the Canadian Swing Line
Lender or the Australian Swing Line Lender, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in the relevant Alternative Currency.

“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

20



--------------------------------------------------------------------------------

“Shareholders’ Equity” shall mean, as at any date of determination,
shareholders’ equity of the Consolidated Companies determined on a consolidated
basis in conformity with GAAP, excluding any pension and other post-retirement
benefits liability adjustments recorded as a component of other comprehensive
income in accordance with GAAP.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and
(b) any Lender on the Closing Date or Affiliate of such Lender that is party to
a Swap Contract with any Loan Party in existence on the Closing Date.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swing Line Lender” means the Domestic Swing Line Lender, the Canadian Swing
Line Lender or the Australian Swing Line Lender, or all three, as appropriate.

“Swing Line Loan” means a Domestic Swing Line Loan, a Canadian Swing Line Loan
or an Australian Swing Line Loan, or all three, as appropriate.

 

21



--------------------------------------------------------------------------------

“Swing Line Note” means a Domestic Swing Line Note, a Canadian Swing Line Note
or an Australian Swing Line Note, or all three, as appropriate.

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(d) which, if in writing, shall be substantially in the
form of Exhibit 2.04(d).

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease Obligations” means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Tax Act” means the Income Tax Assessment Act 1936 (Commonwealth of Australia).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” shall mean, as of any date of determination, the sum of
Total Funded Debt and Shareholders’ Equity.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Funded Debt” shall mean, as of any date, all Indebtedness of the
Consolidated Companies determined on a consolidated basis.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party and (b) any Lender on the Closing Date or
Affiliate of such Lender that is a party to a Treasury Management Agreement with
any Loan Party in existence on the Closing Date.

“Type” means, with respect to any Revolving Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

 

22



--------------------------------------------------------------------------------

“UAP” has the meaning specified in the introductory paragraph hereto.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(IV).

“Vendor Program” means any supplier receivables purchase program for the benefit
of the Company or any of its Subsidiaries that is provided by a Lender.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Yen” and “¥” mean the lawful currency of Japan.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

23



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements.

(b) Changes in GAAP. The Company will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly Compliance Certificate delivered in accordance with Section 7.09(c).
If at any time any change in GAAP (including the adoption of IFRS) would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

(c) FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at one hundred percent (100%) of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

1.04 Rounding.

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.5 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Credit Documents shall be such Dollar Equivalent amount as so determined
by the Administrative Agent, the L/C Issuer, the Canadian Swing Line Lender or
the Australian Swing Line Lender, as applicable.

 

24



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent, the L/C Issuer, the Canadian Swing Line Lender or the Australian Swing
Line Lender, as the case may be.

1.06 Additional Alternative Currencies. (a) The Company may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
(10) Business Days after receipt of such request whether it consents, in its
sole discretion, to the making of Eurocurrency Rate Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent and the
L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Letter of Credit issuances. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.06, the Administrative Agent shall promptly so notify the
Company. Any specified currency of an Existing Letter of Credit that is neither
Dollars nor one of the Alternative Currencies specifically listed in the
definition of “Alternative Currency” shall be deemed an Alternative Currency
with respect to such Existing Letter of Credit only.

 

25



--------------------------------------------------------------------------------

1.07 Change of Currency. (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.09 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

ARTICLE II

THE REVOLVING COMMITMENTS AND CREDIT EXTENSIONS

2.01 Revolving Commitments.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to any of the
Borrowers in Dollars or in one or more Alternative Currencies from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment. Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans denominated in Dollars may be
Base Rate Loans or Eurocurrency Rate Loans, or a combination thereof, as further
provided herein. All Revolving Loans denominated in an Alternative Currency must
be Eurocurrency Rate Loans.

 

26



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Revolving Loans.

(a) Each Borrowing, each conversion of Revolving Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrowers’ irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of, Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four (4) Business Days (or five
(5) Business Days in the case of the Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies and (iii) on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Company wishes to
request Eurocurrency Rate Loans having an Interest Period other than fourteen
(14) days or one (1), two (2), three (3) or six (6) months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) four
(4) Business Days prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) five
(5) Business Days (or six (6) Business Days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., (i) three (3) Business Days before
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) four (4) Business Days (or five
(5) Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, the Administrative Agent shall
notify the Company (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Revolving Loan Notice, appropriately completed and signed by an Executive
Officer of the Company. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(e), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Revolving Loan Notice (whether telephonic or written) shall
specify (i) whether the Company is requesting a Borrowing, a conversion of
Revolving Loans from one Type to the other, or a continuation of Eurocurrency
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Revolving Loans to be borrowed, converted or continued,
(iv) the Type of Revolving Loans to be borrowed or to which existing Revolving
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto, (vi) the currency of the Revolving Loans to be
borrowed, and (vii) if applicable, the Designated Borrower. If the Company fails
to specify a currency in a Revolving Loan Notice requesting a Borrowing, the
Revolving Loans so requested shall be made in Dollars. If the Company fails to
specify a Type of a Revolving Loan in a Revolving Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Revolving Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Revolving Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in the original currency
with an Interest Period of one month. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any Revolving Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. No Revolving
Loan may be converted into or continued as a Revolving Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Revolving Loan and reborrowed in the other currency.

 

27



--------------------------------------------------------------------------------

(b) Following receipt of a Revolving Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Revolving Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Revolving Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Borrowing, each Lender shall make the amount of its Revolving Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m. in the case
of any Revolving Loan denominated in Dollars, and not later than the Applicable
Time specified by the Administrative Agent in the case of any Revolving Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Revolving Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 (and, if such Borrowing is the initial Credit
Extension, Section 5.01), the Administrative Agent shall make all funds so
received available to the Company or the other applicable Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
such Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and acceptable to) the Administrative Agent by the Company;
provided, however, that if, on the date the Revolving Loan Notice with respect
to such Borrowing denominated in Dollars is given by the Company, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Revolving Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Revolving Loans
from one Type to the other, and all continuations of Revolving Loans as the same
Type, there shall not be more than five (5) Interest Periods in effect with
respect to all Revolving Loans.

 

28



--------------------------------------------------------------------------------

(f) The Company may at any time and from time to time, upon prior written notice
by the Company to the Administrative Agent, increase the Aggregate Revolving
Commitments (but not the Letter of Credit Sublimit or the Swing Line Sublimit)
with additional Revolving Commitments from any existing Lender with a Revolving
Commitment or new Revolving Commitments from any other Person selected by the
Company and acceptable to the Administrative Agent and the L/C Issuer by a
maximum aggregate amount of up to THREE HUNDRED FIFTY MILLION DOLLARS
($350,000,000); provided that:

(i) any such increase shall be in a minimum principal amount of $25,000,000 and
in integral multiples of $5,000,000 in excess thereof;

(ii) no existing Lender shall be under any obligation to increase its Commitment
and any such decision whether to increase its Commitment shall be in such
Lender’s sole and absolute discretion;

(iii) (A) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (B) any existing Lender
electing to increase its Commitment shall have executed a commitment agreement
satisfactory to the Administrative Agent; and

(iv) as a condition precedent to such increase, the Company shall deliver (or
cause to be delivered) to the Administrative Agent (A) favorable opinions of
counsel, (B) a certificate of each Loan Party dated as of the date of such
increase (in sufficient copies for each Lender) signed by an Executive Officer
of such Loan Party (1) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (2) in the case of the
Company, certifying that, before and after giving effect to such increase,
(x) the representations and warranties contained in Article VI and the other
Credit Documents are true and correct in all material respects on and as of the
date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.02(f), the representations and warranties
contained in Section 6.13 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.09, and
(y) no Default or Event of Default exists and (C) such other documents and
deliverables reasonably requested by the Administrative Agent, all in form,
content and scope reasonably satisfactory to the Administrative Agent.

The Borrowers shall prepay any Revolving Loans outstanding on the date of any
such increase (and pay any additional amounts required pursuant to Section 3.05)
to the extent necessary to keep the outstanding Revolving Loans ratable with any
revised Revolving Commitments arising from any nonratable increase in the
Revolving Commitments under this Section.

 

29



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the date that is thirty (30) days prior to the Maturity
Date then in effect (or, if such day is not a Business Day, the next preceding
Business Day), to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Company or its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Company or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (y) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. Furthermore, each
Lender acknowledges and confirms that it has a participation interest in the
liability of the L/C Issuer under the Existing Letters of Credit in a percentage
equal to its Applicable Percentage of the Revolving Loans. The Company’s
reimbursement obligations in respect of the Existing Letters of Credit, and each
Lender’s obligations in connection therewith, shall be governed by the terms of
this Agreement.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Maturity Date, unless all the Lenders have approved such expiry date or the
Company has Cash Collateralized or otherwise secured its obligations with
respect thereto to the satisfaction of the L/C Issuer in its sole discretion.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

30



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000 (or such
lesser amount as may be agreed by the L/C Issuer in its sole discretion);

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

31



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Executive Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least five (5) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Company or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Company shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time for up to twelve (12) months; provided, however, that the L/C Issuer shall
not permit any such extension if (A) the L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Lender or
the Company that one or more of the applicable conditions specified in
Section 5.02 is not then satisfied, and in each case directing the L/C Issuer
not to permit such extension.

 

32



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. In the case of a Letter of Credit denominated
in an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Company will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly following
the determination thereof. Not later than 11:00 a.m. on the date of any payment
by the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. If the Company fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Company shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments. Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

33



--------------------------------------------------------------------------------

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the Administrative Agent for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Company in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Company shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03. For the avoidance of doubt, the parties hereto agree that the
obligation of the Lenders hereunder to reimburse the L/C Issuer for any
Unreimbursed Amount with respect to any Letter of Credit shall terminate on the
Maturity Date with respect to any drawings occurring after that date.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Company of a Revolving Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation. A certificate
of the L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

 

34



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars and in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Credit Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

35



--------------------------------------------------------------------------------

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Company may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Company, to the extent, but only
to the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

36



--------------------------------------------------------------------------------

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Company when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Company for, and the L/C Issuer’s rights and remedies against the Company shall
not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade—International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) (i) for each commercial Letter of Credit equal to 0.20% per annum times
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit, and (ii) for each standby Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily maximum amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Maturity Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

37



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate specified in the Agency Fee Letter (or with respect to any Existing
Letter of Credit, as agreed between the L/C Issuer thereof and the Company),
computed on the amount of such Letter of Credit, and payable upon the issuance
thereof, (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the Borrower and the L/C Issuer, computed on the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit, at the rate per annum specified in the
Agency Fee Letter (or with respect to any Existing Letter of Credit, as agreed
between the L/C Issuer thereof and the Company), computed on the Dollar
Equivalent of the actual daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit) and on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09. In
addition, the Company shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

(l) Expiration of Existing Letters of Credit. No Existing Letter of Credit shall
be renewed or extended (automatically or otherwise) beyond the expiry date
therefor set forth on Schedule 1.01-1, except for any Existing Letter of Credit
for which Bank of America is the L/C Issuer, which may be renewed or extended,
as applicable, pursuant to the terms hereof.

2.04 Swing Line Loans.

(a) Domestic Swing Line Facility. Subject to the terms and conditions set forth
herein, the Domestic Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, may in its sole discretion make
loans in Dollars (each such loan, a “Domestic Swing Line Loan”) to any Domestic
Borrower from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding (together with the
aggregate amount of all Canadian Swing Line Loans and Australian Swing Line
Loans outstanding at such time) the amount of the Swing Line Sublimit; provided,
however, that after giving effect to any Domestic Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments,
(ii) the aggregate principal amount of all Swing Line Loans at any time
outstanding shall not exceed the Swing Line Sublimit, (iii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Commitment,
(iv) no Domestic Borrower shall use the proceeds of any Domestic Swing Line Loan
to refinance any outstanding Domestic Swing Line Loan, and (v) the Domestic
Swing Line Lender shall not be under any obligation to make any Domestic Swing
Line Loan if it shall determine (which determination shall be conclusive and
binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Domestic Borrowers may borrow under this
Section 2.04(a), prepay under Section 2.05, and reborrow under this
Section 2.04(a). Immediately upon the making of a Domestic Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Domestic Swing Line Lender a risk participation in such
Domestic Swing Line Loan in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Domestic Swing Line Loan.

 

 

38



--------------------------------------------------------------------------------

(b) Canadian Swing Line Facility. Subject to the terms and conditions set forth
herein, the Canadian Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, shall make loans in Canadian
Dollars (each such loan, a “Canadian Swing Line Loan”) to any Canadian Borrower
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding (together with the
aggregate amount of all Domestic Swing Line Loans and Australian Swing Line
Loans outstanding at such time) the amount of the Swing Line Sublimit; provided,
however, that after giving effect to any Canadian Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments,
(ii) the aggregate principal amount of all Swing Line Loans at any time
outstanding shall not exceed the Swing Line Sublimit, (iii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Commitment,
(iv) no Canadian Borrower shall use the proceeds of any Canadian Swing Line Loan
to refinance any outstanding Canadian Swing Line Loan, and (v) the Canadian
Swing Line Lender shall not be under any obligation to make any Canadian Swing
Line Loan if it shall determine (which determination shall be conclusive and
binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Canadian Borrowers may borrow under this
Section 2.04(b), prepay under Section 2.05, and reborrow under this
Section 2.04(b). Immediately upon the making of a Canadian Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Canadian Swing Line Lender a risk participation in such
Canadian Swing Line Loan in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Canadian Swing Line Loan.

(c) Australian Swing Line Facility. Subject to the terms and conditions set
forth herein, the Australian Swing Line Lender, in reliance upon the agreements
of the other Lenders set forth in this Section 2.04(c), shall make loans in
Australian Dollars (each such loan, an “Australian Swing Line Loan”) to any
Australian Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
(together with the aggregate amount of all Domestic Swing Line Loans and
Canadian Swing Line Loans outstanding at such time) the amount of the Swing Line
Sublimit; provided, however, that after giving effect to any Australian Swing
Line Loan, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (ii) the aggregate principal amount of all Swing Line
Loans at any time outstanding shall not exceed the Swing Line Sublimit,
(iii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Commitment, (iv) no Australian Borrower shall use the proceeds of any
Australian Swing Line Loan to refinance any outstanding Australian Swing Line
Loan, (v) the Australian Swing Line Lender shall not be under any obligation to
make any Australian Swing Line Loan if it shall determine (which determination
shall be conclusive and binding absent manifest error) that it has, or by such
Credit Extension may have, Fronting Exposure and (vi) the Australian Swing Line
Lender shall not be under any obligation to make any Australian Swing Line Loan
in excess of AUD$30,000,000 unless agreed, in writing, by the Australian Swing
Line Lender. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Australian Borrowers may borrow under this
Section 2.04(c), prepay under Section 2.05, and reborrow under this
Section 2.04(c). Immediately upon the making of an Australian Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Australian Swing Line Lender a risk participation
in such Australian Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Australian Swing Line
Loan.

 

39



--------------------------------------------------------------------------------

(d) Borrowing Procedures. Each Borrowing of a Swing Line Loan shall be made upon
any Borrower’s irrevocable notice to the applicable Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent and the applicable Swing Line Lender not
later than (i) 1:00 p.m., in the case of notices to the Domestic Swing Line
Lender, and (ii) such time as specified by the Administrative Agent and the
applicable Swing Line Lender, in the case of notices to the Canadian Swing Line
Lender and the Australian Swing Line Lender, on the requested borrowing date,
and shall specify (i) the currency and amount to be borrowed, which shall be a
minimum principal amount of $500,000 and integral multiples of $100,000 in
excess thereof, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
applicable Swing Line Lender and the Administrative Agent of a written Swing
Line Loan Notice, appropriately completed and signed by an Executive Officer of
the Company. Promptly after receipt by a Swing Line Lender of any telephonic
Swing Line Loan Notice, such Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, such Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the applicable Swing Line Lender has received notice
(by telephone or in writing) from the Administrative Agent (including at the
request of any Lender) prior to (i) 2:00 p.m., in the case of notices to the
Domestic Swing Line Lender and (ii) such time as specified by the Administrative
Agent and the applicable Swing Line Lender, in the case of notices to the
Canadian Swing Line Lender and the Australian Swing Line Lender, on the date of
the proposed Borrowing of Swing Line Loans (A) directing such Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), (b) or (c) or (B) that
one or more of the applicable conditions specified in Article V is not then
satisfied, then, subject to the terms and conditions hereof, such Swing Line
Lender will, not later than (i) 3:00 p.m., in the case of Domestic Swing Line
Loans and (ii) such time specified by the Administrative Agent and the
applicable Swing Line Lender, on the borrowing date specified in such Swing Line
Loan Notice, make the amount of its Swing Line Loan available to the Company.

(e) Refinancing of Swing Line Loans.

(i) The Domestic Swing Line Lender at any time in its sole discretion may
request, on behalf of the Company (which hereby irrevocably requests and
authorizes the Domestic Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Domestic Swing Line Loans then outstanding. The
Canadian Swing Line Lender at any time in its sole discretion may request, on
behalf of UAP or any other Canadian Borrower (which hereby irrevocably requests
and authorizes the Canadian Swing Line Lender to so request on its behalf), that
each Lender make a Eurocurrency Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Canadian Swing Line Loans then
outstanding. The Australian Swing Line Lender at any time in its sole discretion
may request, on behalf of any Australian Borrower (which hereby irrevocably
requests and authorizes the Australian Swing Line Lender to so request on its
behalf), that each Lender make a Eurocurrency Rate Loan in an amount equal to
such Lender’s Applicable Percentage of the amount of Australian Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Revolving Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Eurocurrency Rate
Loans, but subject to the conditions set forth in

 

40



--------------------------------------------------------------------------------

Section 5.02 (other than the delivery of a Revolving Loan Notice) and provided
that, after giving effect to such Borrowing, the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments. The applicable Swing Line
Lender shall furnish the Company with a copy of the applicable Revolving Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Revolving Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Domestic Swing Line Loan)
for the account of the Domestic Swing Line Lender at the Administrative Agent’s
Office for Dollar-denominated payments not later than 1:00 p.m. on the day
specified in such Revolving Loan Notice, whereupon, subject to
Section 2.04(e)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Company in such amount. Each Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Revolving Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Canadian Swing Line Loan) for the
account of the Canadian Swing Line Lender at the Administrative Agent’s Office
for Canadian Dollar-denominated payments not later than 1:00 p.m. on the day
specified in such Revolving Loan Notice, whereupon, subject to
Section 2.04(e)(ii), each Lender that so makes funds available shall be deemed
to have made a Eurocurrency Rate Loan to the Company in such amount. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Revolving Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Australian Swing Line Loan)
for the account of the Australian Swing Line Lender at the Administrative
Agent’s Office for Australian Dollar-denominated payments not later than 1:00
p.m. on the day specified in such Revolving Loan Notice, whereupon, subject to
Section 2.04(e)(ii), each Lender that so makes funds available shall be deemed
to have made a Eurocurrency Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the applicable Swing
Line Lender.

(ii) If for any reason any Domestic Swing Line Loan cannot be refinanced by such
a Borrowing of Revolving Loans in accordance with Section 2.04(e)(i), the
request for Base Rate Loans submitted by the Domestic Swing Line Lender as set
forth herein shall be deemed to be a request by the Domestic Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Domestic
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Domestic Swing Line Lender pursuant to Section 2.04(e)(i) shall
be deemed payment in respect of such participation. If for any reason any
Canadian Swing Line Loan cannot be refinanced by such a Borrowing of Revolving
Loans in accordance with Section 2.04(e)(i), the request for Eurocurrency Rate
Loans submitted by the Canadian Swing Line Lender as set forth herein shall be
deemed to be a request by the Canadian Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Canadian Swing Line Loan and
each Lender’s payment to the Administrative Agent for the account of the
Canadian Swing Line Lender pursuant to Section 2.04(e)(i) shall be deemed
payment in respect of such participation. If for any reason any Australian Swing
Line Loan cannot be refinanced by such a Borrowing of Revolving Loans in
accordance with Section 2.04(e)(i), the request for Eurocurrency Rate Loans
submitted by the Australian Swing Line Lender as set forth herein shall be
deemed to be a request by the Australian Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Australian Swing Line Loan
and each Lender’s payment to the Administrative Agent for the account of the
Australian Swing Line Lender pursuant to Section 2.04(e)(i) shall be deemed
payment in respect of such participation.

 

41



--------------------------------------------------------------------------------

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the applicable Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(e) by the
time specified in Section 2.04(e)(i), such Swing Line Lender shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Swing Line Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by such Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the applicable Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(e) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the applicable Swing Line Lender, the Company or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(e) is subject
to the conditions set forth in Section 5.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the
applicable Borrower to repay Swing Line Loans, together with interest as
provided herein.

(f) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the applicable Swing Line Lender receives any payment
on account of such Swing Line Loan, such Swing Line Lender will distribute to
such Lender its Applicable Percentage of such payment (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s risk participation was funded) in the same funds as those received
by such Swing Line Lender.

(ii) If any payment received by a Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Lender shall pay such Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the applicable Swing Line Lender. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

42



--------------------------------------------------------------------------------

(g) Interest for Account of Swing Line Lender. The Domestic Swing Line Lender
shall be responsible for invoicing the Domestic Borrowers for interest on the
Domestic Swing Line Loans. The Canadian Swing Line Lender shall be responsible
for invoicing the Canadian Borrowers for interest on the Canadian Swing Line
Loans. The Australian Swing Line Lender shall be responsible for invoicing the
Australian Borrowers (if any) for interest on the Australian Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Domestic Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Domestic Swing
Line Lender. Until each Lender funds its Revolving Loans that are Eurocurrency
Rate Loans or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Applicable Percentage of any Canadian Swing Line Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Canadian Swing Line Lender. Until each Lender funds its Revolving Loans that are
Eurocurrency Rate Loans or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Applicable Percentage of any Australian Swing Line Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Australian Swing Line Lender.

(h) Payments Directly to Swing Line Lenders. The Domestic Borrowers shall make
all payments of principal and interest in respect of the Domestic Swing Line
Loans directly to the Domestic Swing Line Lender. The Canadian Borrowers shall
make all payments of principal and interest in respect of the Canadian Swing
Line Loans directly to the Canadian Swing Line Lender. The Australian Borrowers
(if any) shall make all payments of principal and interest in respect of the
Australian Swing Line Loans directly to the Australian Swing Line Lender.

2.05 Prepayments.

(a) Voluntary Prepayments.

(i) Revolving Loans. Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans, in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (2) four Business Days (4) (or
five (5), in the case of prepayment of Revolving Loans denominated in Special
Notice Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies and (3) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurocurrency Rate Loans denominated in
Dollars shall be in a principal amount of $2,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); (C) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $2,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (D) any prepayment of Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Revolving Loans to be prepaid. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Company, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.15, each such prepayment shall be applied to the Revolving Loans of
the Lenders in accordance with their respective Applicable Percentages.

 

43



--------------------------------------------------------------------------------

(ii) Swing Line Loans. The Company may, upon notice to the applicable Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the applicable Swing
Line Lender and the applicable Administrative Agent not later than (A) 1:00
p.m., in the case of notices to the Domestic Swing Line Lender and (B) such time
as specified by the Administrative Agent and the applicable Swing Line Lender in
the case of notices to the Canadian Swing Line Lender and the Australian Swing
Line Lender, and (ii) any such prepayment shall be (x) with respect to Domestic
Swing Line Loans, in a minimum principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof (or, if less, the entire principal thereof then
outstanding), (y) with respect to Canadian Swing Line Loans, in a minimum
principal amount of $250,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal thereof then outstanding) and (z) with
respect to Australian Swing Line Loans, in a minimum principal amount of
$250,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(b) Mandatory Prepayments of Loans. If for any reason the (i) Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect (or one hundred five percent (105%) of the Aggregate Revolving
Commitments then in effect if such excess results from a calculation made on a
Revaluation Date), (ii) the aggregate principal amount of L/C Obligations at any
time exceed the Letter of Credit Sublimit (or one hundred five percent (105%) of
the Letter of Credit Sublimit then in effect if such excess results from a
calculation made on a Revaluation Date) or (iii) the aggregate principal amount
of Swing Line Loans at any time exceeds the Swing Line Sublimit, immediate
prepayment will be made on the Revolving Loans and/or to Cash Collateralize the
L/C Obligations in an amount equal to such excess; provided, however, that
except as relates to clause (ii) above, L/C Obligations will not be Cash
Collateralized hereunder until the Revolving Loans and Swing Line Loans have
been paid in full.

2.06 Termination or Reduction of Aggregate Revolving Commitments.

(a) Optional Reductions. The Company may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments, or from time to time
permanently reduce the Aggregate Revolving Commitments to an amount not less
than the Outstanding Amount of Revolving Loans, Swing Line Loans and L/C
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Company shall not terminate or reduce (A) the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Aggregate Revolving Commitments.

(b) Mandatory Reductions. If after giving effect to any reduction or termination
of Revolving Commitments under this Section 2.06, the Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the Aggregate Revolving Commitments at such
time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case may
be, shall be automatically reduced by the amount of such excess.

 

44



--------------------------------------------------------------------------------

(c) Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Swing Line
Sublimit or the Aggregate Revolving Commitments under this Section 2.06. Upon
any reduction of the Aggregate Revolving Commitments, the Revolving Commitment
of each Lender shall be reduced by such Lender’s Applicable Percentage of such
reduction amount. All fees in respect of the Aggregate Revolving Commitments
accrued until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Revolving Loans. The applicable Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans made to such
Borrower outstanding on such date.

(b) Swing Line Loans. The applicable Borrower shall repay to the applicable
Swing Line Lender each Swing Line Loan the aggregate principal amount of each
Swing Line Loan made to such Borrower on the earliest to occur of (i) the date
within one (1) Business Day of demand therefor by such Swing Line Lender, (ii) a
date not more than ten (10) Business Days from the date of advance thereof and
(iii) the Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the sum of the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost, (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate, (iii) each Domestic Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to (A) the Base Rate plus the
Applicable Rate or (B) such other rate as the Domestic Swing Line Lender and the
applicable Borrower shall mutually agree from time to time and (iv) each
Canadian Swing Line Loan and each Australian Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum as the applicable Swing Line Lender and the applicable
Borrower shall mutually agree from time to time.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, all outstanding Obligations hereunder shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Credit Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

45



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) in Dollars at a rate per annum equal to
the product of (i) the Applicable Rate times (ii) the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (y) the Outstanding
Amount of Revolving Loans and (z) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving Commitments for purposes of
determining the Commitment Fee. The Commitment Fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date; provided, that (A) no Commitment Fee shall accrue on
the Revolving Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Revolving Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrowers so long as such Lender shall be a Defaulting Lender.
The Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Agency Fee Letter. The Borrowers shall pay to the Administrative Agent and
Bank of America, in its capacity as the L/C Issuer, for their own respective
accounts, fees in the amounts and at the times specified in the Agency Fee
Letter. Such fees shall be fully earned when paid and shall be non-refundable
for any reason whatsoever.

 

46



--------------------------------------------------------------------------------

(c) Letter of Credit Fees. The Borrowers shall pay Letter of Credit Fees as
provided in Section 2.03(h).

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Revolving Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrowers shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Company or any
other Borrower under the Bankruptcy Code or other Debtor Relief Law,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article IX. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Revolving Commitments of all of the Lenders and the repayment of all other
Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender’s Loans to such Borrower in addition to such accounts or
records. Each such promissory note shall (i) in the case of Revolving Loans, be
in the form of Exhibit 2.11-1 (a “Revolving Note”), (ii) in the case of Domestic
Swing Line Loans, be in the form of Exhibit 2.11-2 (a “Domestic Swing Line
Note”), (iii) in the case of Canadian Swing Line Loans, be in the form of
Exhibit 2.11-3 (a “Canadian Swing Line Note”) and (iv) in the case of Australian
Swing Line Loans, be in the form of Exhibit 2.11-4 (an “Australian Swing Line
Note”). Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

 

47



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Revolving Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in immediately available funds not later than 2:00 p.m. on the date
specified herein. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder with respect to principal and interest on Revolving
Loans denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in immediately available funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to the definition
of “Interest Period”, if any payment to be made by the Borrowers shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately

 

48



--------------------------------------------------------------------------------

available funds with interest thereon, for each day from and including the date
such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the Overnight Rate, plus any administrative processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Revolving Loan
included in such Borrowing. Any payment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(i) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Revolving Loan to be made by such Lender
to any Borrower as provided in the foregoing provisions of this Article II, and
such funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Revolving Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Revolving Loan in any particular place or manner.

 

49



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Revolving Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it (excluding any amounts applied by any Swing Line
Lender to outstanding Swing Line Loans) resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Revolving Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Revolving Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the date that is thirty (30) days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day), any L/C Obligation for any reason remains outstanding,
(iii) the Company shall be required to provide Cash Collateral pursuant to
Section 9.15(c) or (iv) there shall exist a Defaulting Lender, the Company shall
immediately (in the case of clause (iii) above) or within one (1) Business Day
(in all other cases) following any request by the Administrative Agent or the
L/C Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.15(a)(iv) and
any Cash Collateral provided by the Defaulting Lender). If the Administrative
Agent notifies the Borrowers at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds one hundred five percent (105%) of the Letter
of Credit Sublimit then in effect, then, within two (2) Business Days after
receipt of such notice, the Borrowers shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit. The Administrative
Agent may, at any time and from time to time after the initial deposit of Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of exchange rate fluctuations.

 

50



--------------------------------------------------------------------------------

(b) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi)) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Credit Documents and
the other applicable provisions of the Credit Documents, and (y) the Person
providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

 

51



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or any Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Revolving Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Loans under this Agreement and (y) Cash Collateralize the
L/C Issuer’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.14; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or the Swing Line Lenders as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the L/C Issuer or any
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided, that, if (x) such payment is a payment of the principal
amount of any Revolving Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such
Revolving Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 5.02 were satisfied or waived, such
payment shall be applied solely to the pay the Revolving Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Revolving Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Revolving Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Revolving Commitments hereunder without
giving effect to Section 2.15(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

 

52



--------------------------------------------------------------------------------

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Company shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer and the applicable Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or such Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 5.02 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise notified the Administrative Agent at
such time, the Company shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in any
amount equal to the applicable Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 2.14.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, each Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Revolving Loans and funded and unfunded participations in Letters of Credit
and Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided, that, no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Company while that
Lender was a Defaulting Lender; provided, further, that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

 

53



--------------------------------------------------------------------------------

2.16 Designated Borrowers.

(a) Effective as of the date hereof, each of the Subsidiaries set forth on
Schedule 2.16(a) shall be a “Designated Borrower” hereunder and may receive
Revolving Loans for its account on the terms and conditions set forth in this
Agreement.

(b) The Company may at any time, upon not less than fifteen (15) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
Subsidiary of the Company that is a Material Company (an “Applicant Borrower”)
as a Designated Borrower to receive Revolving Loans hereunder by delivering to
the Administrative Agent (which shall promptly deliver counterparts thereof to
each Lender) a duly executed notice and agreement in substantially the form of
Exhibit 2.16(b)-1 (a “Designated Borrower Request and Assumption Agreement”).
The parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent and the Lenders shall have received (x) such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information (including, without limitation, documentation and other information
that is required by regulatory authorities under applicable “know your
customer”, anti-money laundering and anti-terrorism rules and regulations,
including without limitation, the Patriot Act), all in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Lenders in their sole discretion, (y) Notes
signed by such new Borrowers to the extent any Lenders so require and (z) in the
case of any Applicant Borrower that is not a U.S. Person, consent of each Lender
with a Revolving Commitment; provided that effective as of the date hereof, each
of the Lenders agree that upon acquisition of the remaining seventy percent
(70%) of the Equity Interests of Exego by the Company (or any of its
wholly-owned Subsidiaries), Exego may, at its election, become a Designated
Borrower pursuant to this Section 2.16 (subject to the satisfaction of the other
conditions set forth in this Section 2.16) without any requirement of further
written consent from the Lenders. If the Administrative Agent and the Required
Lenders (or all Lenders with a Revolving Commitment, in the case of an Applicant
Borrower that is not a U.S. Person as provided in clause (z) above) agree that
an Applicant Borrower shall be entitled to receive Revolving Loans hereunder,
then promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit
2.16(b)-2 (a “Designated Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Revolving Loans hereunder, on the
terms and conditions set forth herein, and each of the parties agrees that such
Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Revolving Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five (5) Business Days after such effective date; and

(c) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.16 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Credit
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any
Revolving Loans made by the Lenders to any such Designated Borrower hereunder.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by each Borrower acting singly, shall be valid and effective if given or
taken only by the Company, whether or not any such other Borrower joins therein.
Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

 

54



--------------------------------------------------------------------------------

(d) The Company may from time to time, upon not less than fifteen (15) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Revolving Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Revolving Loans
made to it, as of the effective date of such termination. The Administrative
Agent will promptly notify the Lenders of any such termination of a Designated
Borrower’s status.

2.17 Joint and Several Liability.

(a) Domestic Borrowers. The Obligations of the Company and each Designated
Borrower that is a Domestic Subsidiary shall be joint and several in nature
regardless of which such Person actually receives Credit Extensions hereunder or
the amount of such Credit Extensions received or the manner in which the
Administrative Agent or any Lender accounts for such Credit Extensions on its
books and records. Each Domestic Borrower’s obligations with respect to Credit
Extensions made to it, and each such Domestic Borrower’s obligations arising as
a result of the joint and several liability of such Domestic Borrower hereunder,
with respect to Credit Extensions made to and other Obligations owing by the
other Domestic Borrowers hereunder, shall be separate and distinct obligations,
but all such obligations shall be primary obligations of each such Domestic
Borrower.

(b) Foreign Borrowers. The Obligations of UAP and each Designated Borrower that
is a Foreign Subsidiary shall be joint and several in nature regardless of which
such Person actually receives Credit Extensions hereunder or the amount of such
Credit Extensions received or the manner in which the Administrative Agent or
any Lender accounts for such Credit Extensions on its books and records. Each
Foreign Borrower’s obligations with respect to Credit Extensions made to it, and
each such Foreign Borrower’s obligations arising as a result of the joint and
several liability of such Foreign Borrower hereunder, with respect to Credit
Extensions made to and other Obligations owing by the other Foreign Borrowers
hereunder, shall be separate and distinct obligations, but all such obligations
shall be primary obligations of each such Foreign Borrower.

(c) Waivers. The obligations of the Borrowers under clauses (a) and (b) above,
respectively, are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Credit Documents, Swap Contracts or Treasury Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 2.17 that the obligations of
the Borrowers hereunder shall be absolute and unconditional under any and all
circumstances. Each Borrower agrees that with respect to its obligations under
the foregoing clause (a) or (b), as applicable, such Borrower shall have no
right of subrogation, indemnity, reimbursement or contribution against the
Company or any other Borrower for amounts paid under this Section 2.17 until
such time as the Obligations have been paid in full and the Revolving
Commitments have expired or terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Borrower under the foregoing clause (a) or (b), as applicable,
which shall remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to any Borrower, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

55



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Swap Contract between any Loan Party and any Swap Bank, or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Credit Documents,
such Swap Contracts or such Treasury Management Agreements shall be done or
omitted;

(iii) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Swap Contract between any Loan
Party and any Swap Bank or any Treasury Management Agreement between any Loan
Party and any Treasury Management Bank, or any other agreement or instrument
referred to in the Credit Documents, such Swap Contracts or such Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

(iv) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(v) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any Borrower)
or shall be subordinated to the claims of any Person (including, without
limitation, any creditor of any Borrower).

With respect to its obligations under the foregoing clause (a) or (b), as
applicable, each Borrower hereby expressly waives diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against any Person under any of the Credit Documents, any Swap Contract between
any Loan Party and any Swap Bank or any Treasury Management Agreement between
any Loan Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Contracts or such
Treasury Management Agreements, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Credit Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

56



--------------------------------------------------------------------------------

(ii) If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, each of Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

57



--------------------------------------------------------------------------------

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within ten (10) days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of each of the Loan
Parties to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or
any Loan Party in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and the L/C Issuer hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender or the
L/C Issuer, as the case may be, under this Agreement or any other Credit
Document against any amount due to the Administrative Agent under this clause
(ii).

(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrowers and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by a Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit such Borrower or the
Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by a
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

58



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W- 8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01(e)-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code, a “10 percent shareholder” of such Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(V) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01(e)-2
or Exhibit 3.01(e)-3, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01(e)-4
on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

59



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by such Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by such Borrower or the Administrative Agent
as may be necessary for such Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(iv) Each of the Borrowers shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Credit Documents, with respect to such
jurisdiction.

 

60



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Borrower or with respect to which any Borrower has paid additional
amounts pursuant to this Section 3.01, it shall pay to any Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) and net of any loss or gain realized in the conversion of such
funds from or to another currency incurred by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
applicable Borrower pursuant to this subsection the payment of which would place
the Recipient in a less favorable net after-Tax position than such Recipient
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Revolving Commitments and the repayment, satisfaction or discharge of all
other Obligations.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Revolving Loans whose
interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Revolving Loans are denominated in Dollars, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.

 

61



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency), or (c) the Eurocurrency Base Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Revolving Loan, the
Administrative Agent will promptly notify the Company and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies shall be suspended until the
Administrative Agent revokes such notice. Upon receipt of such notice, the
Company may revoke any pending request for a Borrowing, conversion or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the Eurocurrency Rate and
(B) the requirements of the Bank of England and the Financial Services Authority
or the European Central Bank reflected in the Mandatory Cost, other than as set
forth below) or the L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iv) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

62



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Revolving Loan
the interest on which is determined by reference to the Eurocurrency Rate (or of
maintaining its obligation to make any such Revolving Loan), or to increase the
cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitments of such Lender or the
Revolving Loans made by, or participations in Letters of Credit or Swing Line
Loans held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of the FRB or any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Revolving Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or
Revolving Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Revolving Loan, provided the Company shall
have received at least ten (10) days’ prior notice (with a copy to the
Administrative Agent) of such additional costs from such Lender. If a Lender
fails to give notice ten (10) days prior to the relevant Interest Payment Date,
such additional costs shall be due and payable ten (10) days from receipt of
such notice.

 

63



--------------------------------------------------------------------------------

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Revolving Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Revolving Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Revolving Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower; or

(c) any failure by any Borrower to make payment of any Revolving Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Revolving Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Company shall also pay (or cause the applicable
Designated Borrower to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such
Revolving Loan by a matching deposit or other borrowing in the offshore
interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Company such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Revolving Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Company hereby agrees to pay (or to cause the
applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

 

64



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 11.13.

3.07 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

GUARANTY

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Additionally, the Company guarantees to each Lender, each Swap Bank, each
Treasury Management Bank, and the Administrative Agent as hereinafter provided,
as primary obligor and not as surety, the prompt payment of the Obligations of
the Guarantors, UAP and the Designated Borrowers in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Company hereby further agrees that if any of the Obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise), the Company
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
Cash Collateralization or otherwise) in accordance with the terms of such
extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Credit
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law.

 

65



--------------------------------------------------------------------------------

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Company or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Revolving Commitments have expired or terminated. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Swap Contract between any Loan Party and any Swap Bank, or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Credit Documents,
such Swap Contracts or such Treasury Management Agreements shall be done or
omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Credit Documents, any Swap Contract between any Loan
Party and any Swap Bank or any Treasury Management Agreement between any Loan
Party and any Treasury Management Bank, or any other agreement or instrument
referred to in the Credit Documents, such Swap Contracts or such Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Swap Contract between any Loan Party and any Swap Bank
or any Treasury Management Agreement between any Loan Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Credit
Documents, such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.

 

66



--------------------------------------------------------------------------------

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

4.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.15 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.15) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.

4.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Revolving Commitments have terminated.

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

67



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Conditions of Initial Credit Extension.

This Agreement shall become effective upon and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) Credit Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Credit Documents, each properly
executed by an Executive Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent.

(c) No Material Adverse Change. There shall not have occurred a material adverse
change since December 31, 2011 in the business, assets, income, properties,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole.

(d) Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Materially
Adverse Effect.

(e) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Executive Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Executive Officer thereof authorized to act as an Executive Officer in
connection with this Agreement and the other Credit Documents to which such Loan
Party is a party; and

(iii) such documents and certifications as the Administrative Agent may require
to evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation.

(f) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by an Executive Officer of the Company certifying that the conditions
specified in Sections 5.01(c) and (d) and Sections 5.02(a) and (b) have been
satisfied.

 

68



--------------------------------------------------------------------------------

(g) Termination of Existing Credit Agreement. Receipt by the Administrative
Agent of evidence that all obligations outstanding under the Existing Credit
Agreement concurrently with the Closing Date are being repaid in full and the
commitments of the lenders thereunder are being terminated.

(h) Fees. Receipt by the Administrative Agent, each of the Joint Lead Arrangers
and the Lenders, as applicable, of any fees required to be paid on or before the
Closing Date.

(i) Attorney Costs. Unless waived by the Administrative Agent, the Company shall
have paid all fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).

(j) Know Your Customer Information. Receipt by the Lenders, in form and
substance reasonably satisfactory to the Lenders, documentation and other
information that is required by regulatory authorities under applicable “know
your customer”, anti-money laundering and anti-terrorism rules and regulations,
including without limitation, the Patriot Act.

(k) Other. Receipt by the Administrative Agent and the Lenders of such other
documents, instruments, agreements and information as requested by the
Administrative Agent or any Lender, including, but not limited to, information
regarding litigation, tax, accounting, labor, insurance, pension liabilities
(actual or contingent), real estate leases, material contracts, debt agreements,
property ownership, environmental matters, contingent liabilities and management
of the Company and its Subsidiaries.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

5.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article VI or any other Credit Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in Section 6.13 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 7.09.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

 

69



--------------------------------------------------------------------------------

(c) The Administrative Agent and, if applicable, the L/C Issuer and/or the
applicable Swing Line Lender shall have received a Request for Credit Extension
in accordance with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.16 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Revolving Loans to be denominated in an
Alternative Currency), the Canadian Swing Line Lender (in the case of any Swing
Line Loan to be denominated in Canadian Dollars), the Australian Swing Line
Lender (in the case of any Swing Line Loan to be denominated in Australian
Dollars) or the L/C Issuer (in the case of any Letter of Credit to be
denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each Loan Party, with respect to itself and its Subsidiaries notwithstanding
anything to the contrary contained herein, represents and warrants as follows:

6.01 Organizational Existence; Compliance with Law. Each Loan Party (i) is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate or other organizational
power and authority and the legal right to own and operate its property and to
conduct its business, (iii) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership of property or the conduct of its business requires such
qualification, except where a failure to be so qualified would not have a
Materially Adverse Effect, and (iv) is in compliance with all Requirements of
Law except (other than with respect to compliance with OFAC and the Patriot Act,
which are governed by Section 6.23 and Section 6.24, respectively) where the
failure be in compliance would not have a Materially Adverse Effect.

6.02 Organizational Power; Authorization. Each Loan Party has the corporate or
other organizational power and authority to make, deliver and perform the Credit
Documents and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of the Credit Documents. No
consent or authorization of, or filing with, any Person (including, without
limitation, any governmental authority), is required in connection with the
execution, delivery or performance by such Loan Party, or the validity or
enforceability against the Loan Parties of the Credit Documents, other than such
consents, authorizations or filings which have been made or obtained.

6.03 Enforceable Obligations. This Agreement has been duly executed and
delivered, and each other Credit Document will be duly executed and delivered,
by the Loan Parties party thereto, and this Agreement constitutes, and each
other Credit Document when executed and delivered will constitute, legal, valid
and binding obligations of each Loan Party thereto, enforceable against it in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

 

70



--------------------------------------------------------------------------------

6.04 No Legal Bar. The execution, delivery and performance by each Loan Party of
the Credit Documents to which it is a party will not violate any Requirement of
Law or cause a breach or default under (a) any agreement or indenture evidencing
Indebtedness of any Loan Party in an aggregate principal amount of the Dollar
Equivalent of $50,000,000 or more or (b) any Material Contractual Obligations.

6.05 No Material Litigation. No litigation, investigations or proceedings of or
before any courts, tribunals, arbitrators or governmental authorities are
pending or, to the knowledge of any of the Loan Parties, threatened by or
against any of the Consolidated Companies, or against any of their respective
properties or revenues, existing or future (a) with respect to any Credit
Document, or any of the transactions contemplated hereby or thereby, or
(b) which, if adversely determined, would reasonably be expected to have a
Materially Adverse Effect.

6.06 Investment Company Act, Etc. None of the Loan Parties is an “investment
company” or a company “controlled” by an “investment company” (as each of the
quoted terms is defined or used in the Investment Company Act of 1940, as
amended). None of the Loan Parties is subject to regulation under the Federal
Power Act, or any foreign, federal or local statute or regulation limiting its
ability to incur indebtedness for money borrowed, guarantee such indebtedness,
or pledge its assets to secure such indebtedness, as contemplated hereby or by
any other Credit Document.

6.07 Margin Regulations. No part of the proceeds of any of the Loans or the
Letters of Credit will be used for any purpose which violates, or which would be
inconsistent or not in compliance with, the provisions of the Margin
Regulations.

6.08 Compliance With Environmental Laws.

(a) The Consolidated Companies have received no notices of claims or potential
liability under, and are in compliance with, all applicable Environmental Laws,
where such claims and liabilities under, and failures to comply with, such
statutes, regulations, rules, ordinances, laws or licenses, would reasonably be
expected to result in penalties, fines, claims or other liabilities (including,
without limitation, remediation costs and expenses) to the Consolidated
Companies that have had or would reasonably be expected to have a Materially
Adverse Effect.

(b) None of the Consolidated Companies has received during the period from
January 1, 1988 through the date of this Agreement, any notice of violation, or
notice of any action, either judicial or administrative, from any governmental
authority (whether United States or foreign) relating to the actual or alleged
violation of any Environmental Law, including, without limitation, any notice of
any actual or alleged spill, leak, or other release of any Hazardous Substance,
waste or hazardous waste by any Consolidated Company or its employees or agents,
or as to the existence of any contamination on any properties owned by any
Consolidated Company, where any such violation, spill, leak, release or
contamination would reasonably be expected to result in penalties, fines, claims
or other liabilities (including, without limitation, remediation costs and
expenses) to the Consolidated Companies that have had or would reasonably be
expected to have a Materially Adverse Effect.

(c) The Consolidated Companies have obtained all necessary governmental permits,
licenses and approvals which are material to the operations conducted on their
respective properties, including without limitation, all required permits,
licenses and approvals for (i) the emission of air pollutants or contaminates,
(ii) the treatment or pretreatment and discharge of waste water or storm water,
(iii) the treatment, storage, disposal or generation of hazardous wastes,
(iv) the withdrawal and usage of ground water or surface water, and (v) the
disposal of solid wastes, where a failure to obtain such permits, licenses and
approvals would reasonably be expected to have a Materially Adverse Effect.

 

71



--------------------------------------------------------------------------------

6.09 Insurance. Each Loan Party currently maintains insurance with respect to
its properties and businesses, with financially sound and reputable insurers,
having coverages against losses or damages of the kinds customarily insured
against by reputable companies in the same or similar businesses, such insurance
being in amounts no less than those amounts which are customary for such
companies under similar circumstances. The Consolidated Companies have paid all
material amounts of insurance premiums now due and owing with respect to such
insurance policies and coverages, and such policies and coverages are in full
force and effect.

6.10 No Default.

(a) As of the Closing Date, no Loan Party is in default under or with respect to
any Material Contractual Obligation.

(b) No Default has occurred and is continuing.

6.11 No Burdensome Restrictions. As of the Closing Date, none of the
Consolidated Companies is a party to or bound by any Material Contractual
Obligation or Requirement of Law which has had or would reasonably be expected
to have a Materially Adverse Effect.

6.12 Taxes. Each of the Consolidated Companies have filed or caused to be filed
all declarations, reports and tax returns which are required to have been filed,
and has paid all taxes, custom duties, levies, charges and similar contributions
(“taxes” in this Section 6.12) shown to be due and payable on said returns or on
any assessments made against it or its properties, and all other taxes, fees or
other charges imposed on it or any of its properties by any governmental
authority (other than those the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided in its books); and to the
knowledge of the Borrowers, no tax liens have been filed and no claims are being
asserted with respect to any such taxes, fees or other charges.

 

72



--------------------------------------------------------------------------------

6.13 Financial Statements. The Company has furnished to the Administrative Agent
(i) the audited consolidated balance sheet of the Consolidated Companies as at
December 31, 2011 and the related consolidated statements of income,
shareholders’ equity and cash flows for the fiscal year then ended, including in
each case the related schedules and notes, and (ii) the unaudited consolidated
balance sheet of the Consolidated Companies as at the end of the June 30, 2012
fiscal quarter, and the related unaudited consolidated statements of income,
shareholders’ equity, and cash flows for the period then ended, setting forth in
each case in comparative form the figures for the previous fiscal year and first
fiscal quarter, as the case may be. The foregoing financial statements fairly
present in all material respects the consolidated financial condition of such
Consolidated Companies as at the dates thereof and results of operations for
such periods in conformity with GAAP consistently applied (subject to normal
year-end audit adjustments and the absence of certain footnotes with respect to
such unaudited financial statements). Since December 31, 2011, there have been
no changes with respect to such Consolidated Companies which have had or would
reasonably be expected to have, singly or in the aggregate, a Materially Adverse
Effect.

6.14 ERISA.

(a) (1) Compliance. Each Plan and each Foreign Plan maintained by the
Consolidated Companies have at all times been maintained, by their terms and in
operation, in compliance with all applicable laws, and the Consolidated
Companies are subject to no tax or penalty with respect to any Plan of such
Consolidated Company or any ERISA Affiliate thereof, including without
limitation, any tax or penalty under Title I or Title IV of ERISA or under
Chapter 43 of the Tax Code, or any tax or penalty resulting from a loss of
deduction under Sections 162, 404, or 419 of the Tax Code, where the failure to
comply with such laws, and such taxes and penalties, together with all other
liabilities referred to in this Section 6.14 (taken as a whole), would in the
aggregate have a Materially Adverse Effect;

(2) Liabilities. The Consolidated Companies are subject to no liabilities
(including withdrawal liabilities) with respect to any Plans or Foreign Plans of
such Consolidated Companies or any of their ERISA Affiliates, including without
limitation, any liabilities arising from Titles I or IV of ERISA, other than
obligations to fund benefits under an ongoing Plan and to pay current
contributions, expenses and premiums with respect to such Plans or Foreign
Plans, where such liabilities, together with all other liabilities referred to
in this Section 6.14 (taken as a whole), would in the aggregate have a
Materially Adverse Effect;

(3) Funding. The Consolidated Companies and, with respect to any Plan which is
subject to Title IV of ERISA, each of their respective ERISA Affiliates, have
made full and timely payment of all amounts (A) required to be contributed under
the terms of each Plan and applicable law, and (B) required to be paid as
expenses (including PBGC or other premiums) of each Plan, where the failure to
pay such amounts (when taken as a whole, including any penalties attributable to
such amounts) would have a Materially Adverse Effect. No Plan subject to Title
IV of ERISA has an “amount of unfunded benefit liabilities” (as defined in
Section 4001(a)(18) of ERISA), determined as if such Plan terminated on any date
on which this representation and warranty is deemed made, in any amount which,
together with all other liabilities referred to in this Section 6.14 (taken as a
whole), would have a Materially Adverse Effect if such amount were then due and
payable. The Consolidated Companies are subject to no liabilities with respect
to post-retirement medical benefits in any amounts which, together with all
other liabilities referred to in this Section 6.14 (taken as a whole), would
have a Materially Adverse Effect if such amounts were then due and payable.

 

73



--------------------------------------------------------------------------------

(b) With respect to any Foreign Plan, reasonable reserves have been established
in accordance with prudent business practice or where required by ordinary
accounting practices in the jurisdiction where the Foreign Subsidiary maintains
its principal place of business or in which the Foreign Plan is maintained. The
aggregate unfunded liabilities, after giving effect to any reserves for such
liabilities, with respect to such Foreign Plans, together with all other
liabilities referred to in this Section 6.14 (taken as a whole), would not have
a Materially Adverse Effect.

 

74



--------------------------------------------------------------------------------

6.15 Trademarks, Licenses, Etc. As of the Closing Date, (i) the Loan Parties
have obtained and hold in full force and effect sufficient rights in all
material trademarks, service marks, trade names, licenses and other similar
property rights, free from burdensome restrictions that, to the best knowledge
of the Loan Parties, are necessary for the operation of their respective
businesses as presently conducted, and (ii) to the best knowledge of the Loan
Parties, no product, process, method, service or other item presently sold by or
employed by the Loan Parties in connection with such business infringes any
patents, trademark, service mark, trade name, copyright, license or other right
owned by any other Person and there is not presently pending, or to the
knowledge of the Loan Parties, threatened, any claim or litigation against or
affecting the Loan Parties contesting such Person’s right to sell or use any
such product, process, method, service or other item where the result of such
failure to obtain and hold such benefits or such infringement would have a
Materially Adverse Effect.

6.16 Ownership of Property. (i) Each Consolidated Company has marketable fee
simple title to or a valid leasehold interest in all of its real property and
marketable title to, or a valid leasehold interest in, all of its other
property, as such properties are reflected in the consolidated balance sheet of
the Consolidated Companies as of June 30, 2012, referred to in Section 6.13,
other than (i) properties disposed of in the ordinary course of business since
such date or as otherwise permitted by the terms of this Agreement and (ii) with
respect to any properties leased by the Consolidated Companies, except where a
failure to have a valid leasehold interest in such property would not have a
Materially Adverse Effect, subject to no Lien or title defect of any kind,
except Permitted Liens and title defects not constituting material impairments
in the intended use for such properties. The Consolidated Companies enjoy
peaceful and undisturbed possession under all of their respective leases except
whereas failure to have such possession would reasonably be expected to have a
Materially Adverse Effect.

6.17 Indebtedness. As of the Closing Date, except for (a) Indebtedness described
in the most recent filings made by the Company with the SEC, (b) Indebtedness
described in the most recent public filings made by UAP with Canadian securities
authorities, if any, and (c) Indebtedness specifically permitted pursuant to
Section 8.01, none of the Consolidated Companies is an obligor in respect of any
Indebtedness for borrowed money, or any commitment to create or incur any
Indebtedness for borrowed money.

6.18 Financial Condition. On the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Credit Documents,
(a) assets of each Loan Party, at fair valuation and based on their present fair
saleable value, will exceed its debts, including contingent liabilities (as such
liabilities may be limited under the express terms of any guaranty of such
Borrower), (b) the remaining capital of each Loan Party will not be unreasonably
small to conduct its business, and (c) none of the Loan Parties will have
incurred debts, or have intended to incur debts, beyond its ability to pay such
debts as they mature. For purposes of this Section 6 18, “debt” means any
liability on a claim, and “claim” means (x) the right to payment, whether or not
such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or
unsecured, or (y) the right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured or unsecured.

6.19 Labor Matters. The Consolidated Companies have experienced no strikes,
labor disputes, slow downs or work stoppages due to labor disagreements which
have had, or would reasonably be expected to have, a Materially Adverse Effect,
and, to the best knowledge of the Loan Parties, as of the Closing Date there are
no such strikes, disputes, slow downs or work stoppages threatened against any
Consolidated Company. The hours worked and payment made to employees of the
Consolidated Companies have not been in violation of the Fair Labor Standards
Act (in the case of Consolidated Companies that are not Foreign Subsidiaries) or
any other applicable law dealing with such matters where a violation of such
laws would have a Materially Adverse Effect. All payments due from the
Consolidated Companies, or for which any claim may be made against the
Consolidated Companies, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as liabilities on the
books of the Consolidated Companies where the failure to pay or accrue such
liabilities would reasonably be expected to have a Materially Adverse Effect.

 

75



--------------------------------------------------------------------------------

6.20 Payment or Dividend Restrictions. None of the Consolidated Companies is
party to or subject to any agreement or understanding restricting or limiting
the payment of any dividends or other distributions by any such Consolidated
Company.

6.21 Disclosure. No representation or warranty contained in this Agreement or in
any other document furnished from time to time pursuant to the terms of this
Agreement, contains or will contain any untrue statement of a material fact or
omits or will omit to state any material fact necessary to make the statements
herein or therein not misleading as of the date made or deemed to be made.
Except as may be set forth herein, there is no fact known to the Loan Parties
which has had, or is reasonably expected to have, a Materially Adverse Effect.

6.22 Taxpayer Identification Numbers; Other Identifying Information; Ownership
of Subsidiaries.

(a) The true and correct U.S. taxpayer identification number of the Company and
each Designated Borrower that is a Domestic Subsidiary and a party hereto on the
Closing Date is set forth on Schedule 6.22. The true and correct unique
identification number of each Designated Borrower that is a Foreign Subsidiary
and a party hereto on the Closing Date that has been issued by its jurisdiction
of organization and the name of such jurisdiction are set forth on Schedule
6.22.

(b) Schedule 6.22 sets forth the name of, the ownership interest of the Company
in, the jurisdiction of incorporation or organization of, and the type of, each
Subsidiary and identifies each Subsidiary that is a Loan Party, in each case as
of the Closing Date.

 

76



--------------------------------------------------------------------------------

6.23 OFAC. No Loan Party, nor any Related Party, (i) is currently the subject of
any Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is or has been (within the previous five (5) years)
engaged in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, to lend, contribute, provide or has been otherwise made available
to fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
any Joint Lead Arranger, the Administrative Agent, the L/C Issuer or any Swing
Line Lender) of Sanctions.

6.24 Patriot Act. Each Loan Party is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Patriot Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

6.25 Anti-Money Laundering Laws. None of the Loan Parties or any of their
Affiliates (a) is under investigation by any Governmental Authority for, or has
been charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any applicable law (collectively, “Anti-Money Laundering Laws”), (b) has been
assessed civil penalties under any Anti-Money Laundering Laws or (c) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. Each of the Loan Parties has taken reasonable measures appropriate to the
circumstances (in any event as required by applicable Law), to ensure that such
Loan Party and its Subsidiaries each is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws.

6.26 Representations as to Foreign Borrowers. Each of the Company and each
Foreign Borrower represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Borrower is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Credit Documents to which
it is a party (collectively as to such Foreign Borrower, the “Applicable Foreign
Borrower Documents”), and the execution, delivery and performance by such
Foreign Borrower of the Applicable Foreign Borrower Documents constitute and
will constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Borrower nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Borrower
is organized and existing in respect of its obligations under the Applicable
Foreign Borrower Documents.

(b) The Applicable Foreign Borrower Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Borrower is organized and
existing for the enforcement thereof against such Foreign Borrower under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Borrower
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Borrower
Documents that the Applicable Foreign Borrower Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Borrower is organized and existing or
that any registration charge or stamp or similar tax be paid on or in respect of
the Applicable Foreign Borrower Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable Foreign Borrower
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid.

 

77



--------------------------------------------------------------------------------

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Borrower is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Borrower Documents or (ii) on any payment to be made by such
Foreign Borrower pursuant to the Applicable Foreign Borrower Documents, except
as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Borrower
Documents executed by such Foreign Borrower are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Borrower
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Obligations or the Revolving Commitments remain outstanding, each
Loan Party agrees to:

7.01 Organizational Existence, Etc.

(a) Preserve and maintain its corporate or other organizational existence
(except to the extent otherwise permitted under Section 8.03).

(b) Preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its material rights, franchises, and licenses, and its material
patents and copyrights (for the scheduled duration thereof), trademarks, trade
names, and service marks, and its qualification to do business as a foreign
corporation or other organization in all jurisdictions where it conducts
business or other activities making such qualification necessary, where the
failure to be so qualified as a foreign corporation or other organization, or
where the failure to preserve and maintain such intellectual property, would
reasonably be expected to have a Materially Adverse Effect.

7.02 Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with (a) the Patriot Act and OFAC rules and regulations, (b) all other
Requirements of Law (including, without limitation, the Environmental Laws and
Anti-Money Laundering Laws) applicable to or binding on any of them where the
failure to comply with such Requirements of Law would reasonably be expected to
have a Materially Adverse Effect and (c) all Material Contractual Obligations.

7.03 Payment of Taxes and Claims, Etc. Pay, deduct and remit, and cause each of
its Subsidiaries to pay, deduct and remit, (a) all material taxes, assessments,
deductions, remittances and governmental charges imposed upon it or upon its
property, and (b) all material claims (including, without limitation, claims for
labor, materials, supplies or services) which might, if unpaid, become a Lien
upon its property, unless, in each case, the validity or amount thereof is being
contested in good faith by appropriate proceedings and adequate reserves are
maintained with respect thereto to the extent required under GAAP.

 

78



--------------------------------------------------------------------------------

7.04 Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, containing complete and accurate entries of all
their respective financial and business transactions which are required to be
maintained in order to prepare the consolidated financial statements of the
Company in conformity with GAAP.

7.05 Visitation, Inspection, Etc. Permit, and cause each of its Subsidiaries to
permit (subject, in any event, to Section 11.07 hereof), any representative of
the Administrative Agent or any Lender to visit and inspect any of its property,
to examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with its officers, all at such
reasonable times and as often as the Administrative Agent or such Lender may
reasonably request after reasonable prior notice (which shall not be less than
48 hours) to the Company; provided, however, that at any time following the
occurrence and during the continuance of a Default or an Event of Default, no
prior notice to the Company shall be required.

7.06 Insurance. Maintain or cause to be maintained with financially sound and
reputable insurers, insurance with respect to its properties and business, and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by reputable companies in the same or similar
businesses, such insurance to be of such types and in such amounts as is
customary for such companies under similar circumstances.

7.07 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Materially Adverse Effect.

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities.

7.08 Payment of Obligations.

Pay and discharge, as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Loan Party
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

7.09 Reporting Covenants. The Company shall furnish to each Lender, except for
the items set forth in Section 7.09(a), (b), (c) and (k), which shall be
furnished to the Administrative Agent for distribution to the Lenders, the
following.

 

79



--------------------------------------------------------------------------------

(a) Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Company, balance
sheets of the Consolidated Companies as at the end of such year, presented on a
consolidated basis, and the related statements of income, retained earnings and
cash flows of the Consolidated Companies for such fiscal year, presented on a
consolidated basis, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and accompanied by a
report thereon of Ernst & Young or other independent public accountants of
comparable recognized national standing, which such report shall be unqualified
as to going concern and scope of audit and shall state that such financial
statements present fairly in all material respects the financial condition as at
the end of such fiscal year on a consolidated basis, and the results of
operations and statements of cash flows of the Consolidated Companies for such
fiscal year in accordance with GAAP and that the examination by such accountants
in connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards,

(b) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of each fiscal quarter of the Company (other
than the fourth fiscal quarter), balance sheets of the Consolidated Companies as
at the end of such quarter presented on a consolidated basis and the related
statements of income, retained earnings and cash flows of the Consolidated
Companies for such fiscal quarter and for the portion of the Company’s fiscal
year ended at the end of such quarter, presented on a consolidated basis setting
forth in each case in comparative form the figures for the corresponding quarter
and the corresponding portion of the Company’s previous fiscal year, all in
reasonable detail and certified by the chief financial officer or principal
accounting officer of the Company that such financial statements fairly present
in all material respects the financial condition of the Consolidated Companies
as at the end of such fiscal quarter on a consolidated basis, and the results of
operations and statements of cash flows of the Consolidated Companies for such
fiscal quarter and such portion of the Company’s fiscal year, in accordance with
GAAP consistently applied (subject to normal year-end audit adjustments and the
absence of certain footnotes);

(c) No Default/Compliance Certificate. Together with the financial statements
required pursuant to subsections (a) and (b) above, a certificate of the chief
financial officer or treasurer of the Company in the form of Exhibit 7.09(c)
(i) to the effect that, based upon a review of the activities of the
Consolidated Companies and such financial statements during the period covered
thereby, there exists no Event of Default and no Default under this Agreement,
or if there exists an Event of Default or a Default hereunder, specifying the
nature thereof and the proposed response thereto, and (ii) demonstrating in
reasonable detail compliance as at the end of such fiscal year or such fiscal
quarter with Section 8.09;

(d) Notice of Default under Credit Documents. Promptly after any Executive
Officer of any Loan Party has notice or knowledge of the occurrence of an Event
of Default or a Default, a certificate of the chief financial officer or
principal accounting officer of the Company specifying the nature thereof and
the proposed response thereto;

(e) Materially Adverse Effect. Promptly (and in any event within five
(5) Business Days) after the occurrence of any matter that has resulted or could
reasonably be expected to result in a Materially Adverse Effect, a certificate
of the chief financial officer or principal accounting officer of the Company
specifying the nature thereof and the proposed response thereto;

(f) Notice of Default under Other Indebtedness. Promptly after any Executive
Officer of any Loan Party has notice or knowledge of delivery by any holder(s)
of Indebtedness referred to in Section 8.01(a) or (d) (or from any trustee,
agent, attorney, or other party acting on behalf of such holder(s)) in an amount
which, in the aggregate, is at least the Dollar Equivalent of $50,000,000, of
any notice stating or claiming the existence or occurrence of any default or
event of default with respect to such Indebtedness under the terms of any
indenture, loan or credit agreement, debenture, note, or other document
evidencing or governing such Indebtedness, furnish to the Administrative Agent a
copy of such notice;

 

80



--------------------------------------------------------------------------------

(g) Litigation. Promptly after (i) any Executive Officer of any Loan Party has
knowledge or obtains notice of the occurrence thereof, notice of the institution
of or any material adverse development in any material action, suit or
proceeding or any governmental investigation or any arbitration, before any
court or arbitrator or any governmental or administrative body, agency or
official, against any Consolidated Company, or any material property of any
thereof, or (ii) any Executive Officer of any Loan Party has actual knowledge or
obtains notice thereof, notice of the threat of any such action, suit,
proceeding, investigation or arbitration, if as a result of such institution or
development, such action, suit or proceeding has or would reasonably be expected
to have a Materially Adverse Effect;

(h) Environmental Notices. Promptly after any Executive Officer of any Loan
Party has knowledge or notice of the receipt thereof, written notice of any
actual or alleged violation, or written notice of any action, claim or request
for information, either judicial or administrative, from any governmental
authority relating to any actual or alleged claim, notice of potential
responsibility under or violation of any Environmental Law, or any actual or
alleged spill, leak, disposal or other release of any waste, petroleum product,
or hazardous waste or Hazardous Substance by any Consolidated Company which
could result in penalties, fines, claims or other liabilities to any
Consolidated Company that have or would reasonably be expected to have a
Materially Adverse Effect;

(i) ERISA. (A)(i) Promptly after any Executive Officer of any Loan Party has
knowledge or notice of the occurrence thereof with respect to any Plan of any
Consolidated Company or any ERISA Affiliate thereof, or any trust established
thereunder, notice of (A) a “reportable event” described in Section 4043 of
ERISA and the regulations issued from time to time thereunder (other than a
“reportable event” not subject to the provisions for 30-day notice to the PBGC
under such regulations), or (B) any other event which could subject any
Consolidated Company to any tax, penalty or liability under Title I or Title IV
of ERISA or Chapter 43 of the Tax Code, or any tax or penalty resulting from a
loss of deduction under Sections 162, 404 or 419 of the Tax Code, or any tax,
penalty or liability under any Requirement of Law applicable to any Foreign
Plan, where any such taxes, penalties or liabilities have or would reasonably be
expected to have a Materially Adverse Effect;

(ii) Promptly after any Executive Officer of any Loan Party has knowledge or
notice that any notice must be provided to the PBGC, or to a Plan participant,
beneficiary or alternative payee, any notice required under Section 101(d),
302(0(4), 303, 307, 4041(b)(1)(A) or 4041(c)(1)(A) of ERISA or under
Section 401(a)(29) or 412 of the Tax Code with respect to any Plan of any
Consolidated Company or any ERISA Affiliate thereof;

(iii) Promptly after any Executive Officer of any Loan Party has knowledge or
notice of receipt thereof, any notice received by any Consolidated Company or
any ERISA Affiliate thereof concerning the intent of the PBGC or any other
governmental authority to terminate a Plan of such Company or ERISA Affiliate
thereof which is subject to Title IV of ERISA, to impose any liability on such
Company or ERISA Affiliate under Title IV of ERISA or Chapter 43 of the Tax Code

(j) Liens. Promptly upon any Executive Officer of any Loan Party has knowledge
or notice thereof, notice of the filing of any federal statutory Lien, tax or
other state, provincial or local government Lien or any other Lien affecting
their respective properties, other than Permitted Liens;

 

81



--------------------------------------------------------------------------------

(k) Public Filings, Etc. Promptly upon the filing thereof or otherwise becoming
available, copies of all financial statements, annual, quarterly and special
reports, proxy statements and notices sent or made available generally by the
Company to its public security holders, of all regular and periodic reports and
all registration statements and prospectuses, if any, filed by any of them with
any securities exchange, and of all press releases and other statements made
available generally to the public containing material developments in the
business or financial condition of the Loan Parties and the other Consolidated
Companies;

(l) Accounting Policies or Reporting Practices. Promptly (and in any event,
within five (5) Business Days) notify the Administrative Agent and each Lender
of any material change in accounting policies or financial reporting practices
by the Company or any Subsidiary, including any determination by the Company
referred to in Section 2.10(b).

(m) Canadian Plans. UAP will (i) within three (3) days of receipt of a written
request by the Administrative Agent, furnish to the Administrative Agent a copy
of the most recent actuarial valuation submitted to the relevant authorities in
respect of each funded Canadian Plan and (ii) promptly after receipt or
dispatch, furnish to the Administrative Agent any material correspondence from
or to the relevant authorities or any other Person in respect of any Canadian
Plan.

(n) Other Information. With reasonable promptness, such other information about
the Consolidated Companies as the Administrative Agent or any Lender may
reasonably request from time to time.

Documents required to be delivered pursuant to Section 7.09(a), (b) or (c) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery by a Lender, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of such Loan Party hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Person’s securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the

 

82



--------------------------------------------------------------------------------

word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, each of the Joint Lead Arrangers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrowers or their respective securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Side Information;” and (z) the Administrative Agent and
each of the Joint Lead Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated as “Public Side Information.”

7.10 [Intentionally Omitted].

7.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to refinance
certain existing Indebtedness, (b) to finance working capital, capital
expenditures and acquisition financing and (c) for other general corporate
purposes, provided that in no event shall the proceeds of the Credit Extensions
be used in contravention of any Law or of any Credit Document.

7.12 Maintenance of Governmental Approvals and Authorizations. Obtain and
maintain, and cause all Subsidiaries to obtain and maintain, in full force and
effect all licenses, consents, authorizations and approvals of, and make all
filings and registrations with, any Governmental Authority necessary under the
laws of the applicable entity’s country for the making and performance by it of
this Agreement and the other Credit Documents.

7.13 Covenant to Guarantee Obligations. Within thirty (30) days after the
acquisition or formation of any Domestic Subsidiary that is a Material Company,
or any Domestic Subsidiary becomes a Material Company, cause such Person to
(i) become a Guarantor by executing and delivering to the Administrative Agent a
Guarantor Joinder Agreement or such other documents as the Administrative Agent
shall deem appropriate for such purpose, and (ii) deliver to the Administrative
Agent documents of the types referred to in Sections 5.01(e) and (f) and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

7.14 Further Assurances. At the expense of the applicable Loan Party,
(a) promptly execute and deliver, or cause to be promptly executed and
delivered, all further instruments and documents, and take and cause to be taken
all further actions, that may be necessary or that the Required Lenders through
the Administrative Agent may reasonably request to enable the Lenders and the
Administrative Agent to carry out to their reasonable satisfaction the
transactions contemplated by this Agreement and enforce the terms and provisions
of this Agreement and to exercise their rights and remedies hereunder or under
the Revolving Notes, and (b) use all reasonable efforts to duly obtain
governmental approvals required in connection with this Agreement from time to
time on or prior to such date as the same may become legally required, and
thereafter to maintain all such governmental approvals in full force and effect.

 

83



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Obligations or the Revolving Commitments remain outstanding, each
Loan Party will not:

8.01 Indebtedness of Subsidiaries. Permit any Consolidated Company other than
the Company to create, incur, assume or suffer to exist any Indebtedness, other
than:

(a) any Indebtedness outstanding on the Closing Date and described in the most
recent filings by the Company with the Securities and Exchange Commission and in
the most recent financial statements filed by UAP with the appropriate Canadian
securities authority, if any, and extensions, refundings, refinancings, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof;

(b) purchase money Indebtedness to the extent secured by a Lien permitted by
Section 8.02(b) or Capital Lease Obligations, provided that the aggregate
principal amount of such Indebtedness and Capital Lease Obligations does not
exceed $75,000,000 in the aggregate;

(c) if one hundred percent (100%) of the Equity Interests of Exego has been
acquired by the Company or any of its Subsidiaries, (i) Indebtedness of Exego in
existence at the time of such acquisition, (ii) Indebtedness in connection with
a working capital facility for Exego, and (iii) Indebtedness of Exego incurred
in connection with such acquisition;

(d) Indebtedness of UAP owing to any Person;

(e) Indebtedness owed to any other Consolidated Company;

(f) Indebtedness of any Person that becomes a Subsidiary after the Closing Date;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, and extensions, refundings, refinancings, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof and which are not on more restrictive terms than such
Indebtedness;

(g) Other Indebtedness not described in the foregoing clauses (a) through (f) in
an aggregate outstanding principal amount not to exceed $300,000,000 at any
time;

(h) obligations (contingent or otherwise) of any Loan Party (other than the
Company) or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(i) guaranties by any Consolidated Company of any Indebtedness otherwise
permitted under the foregoing clauses (a) through (h); and

(j) the Obligations.

8.02 Liens. Create, incur, assume or suffer to exist, or permit any of their
respective Subsidiaries to create, incur, assume or suffer to exist, any Lien on
any of its property now owned or hereafter acquired to secure any Indebtedness
other than:

(a) Liens existing on the date hereof securing Indebtedness of Consolidated
Companies with respect to industrial development revenue bonds permitted under
Section 8.01(a);

 

84



--------------------------------------------------------------------------------

(b) any Lien on any property securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the acquisition cost of such property,
provided that such Lien does not extend to any other property;

(c) any interest or title of a lessor under any Capital Lease Obligation;
provided that such Liens extend only to property or assets subject to such
Capital Lease Obligations,

(d) Liens for taxes, assessments or governmental charges not yet due, and Liens
for taxes or Liens imposed by ERISA, assessments or governmental charges which
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are being maintained to the extent required by GAAP;

(e) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen and other Liens imposed by law created in the
ordinary course of business for amounts not yet due or being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained to the extent required by GAAP,

(f) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security;

(g) Liens securing letters of credit issued in the ordinary course of business
consistent with past practice in connection with the items referred to in clause
(f) or to secure the performance of tenders, statutory obligations, surety and
appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money),

(h) Liens securing judgments that do not give rise to an Event of Default under
Section 9.09, so long as such Lien is adequately bonded and either (i) the
period in which any appropriate legal proceedings may be brought for the review
of such judgment has not expired or (ii) any such legal proceedings are pending
and have not been finally terminated;

(i) easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances in respective real property not interfering in any material respect
with the ordinary conduct of the business of the Consolidated Companies;

(j) Liens existing on any property or assets of any Person that becomes a
Subsidiary after the Closing Date; provided that (i) such Lien exists the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, (ii) such Lien does not
extend to or cover any other property or assets of any other Consolidated
Company and (iii) such Lien secures only those obligations secured on the date
such Person becomes a Subsidiary;

(k) Liens securing any Indebtedness owed to any other Consolidated Company,

(l) Liens securing other Indebtedness in the aggregate principal amount of not
more than the Dollar Equivalent of five percent (5%) of the total assets of the
Company and its Subsidiaries at any time; and

(m) Liens securing any Indebtedness to the extent that the Obligations are
secured on a pari passu basis with such Indebtedness in a manner reasonably
satisfactory to the Required Lenders.

 

85



--------------------------------------------------------------------------------

8.03 Mergers, Sale of Assets.

(a) Merge or consolidate, except as follows:

(i) the Company may merge with any other Person if the Company is the surviving
corporation in such merger or consolidation and no Default or Event of Default
would result therefrom,

(ii) any Borrower other than the Company may merge with any of its Subsidiaries
if such Borrower is the surviving corporation in such merger or consolidation
and no Default or Event of Default would result therefrom,

(iii) any Loan Party other than any Borrower may be merged or consolidated with
or into any other Loan Party other than any Borrower; and

(iv) any Foreign Subsidiary other than any Borrower may be merged or
consolidated with or into any other Foreign Subsidiary other than any Borrower;
or

(b) sell, lease or otherwise dispose of, or permit any of their respective
Subsidiaries to sell, lease or otherwise dispose of, its accounts, property or
other assets (including capital stock or the equivalent thereof of
Subsidiaries), provided, however, that the foregoing restrictions on asset sales
shall not be applicable to (i) sales of equipment or other personal property
being replaced by other equipment or other personal property purchased as a
capital expenditure item or that have become obsolete, (ii) sales of inventory
in the ordinary course of business, (iii) sales of receivables or other assets
in any securitization program and sales of any assets that are immediately
thereafter leased back to any Consolidated Company, (iv) sales or other
dispositions (or a series of related sales or other dispositions) of property or
assets of with an Asset Value of $5,000,000 or less and (v) sales or other
dispositions of assets in any fiscal year of the Company having an aggregate
Asset Value of no more than twenty percent (20%) of the aggregate Asset Value of
the Consolidated Companies (including UAP and its Subsidiaries) as of the date
of the most recent annual financial statements delivered pursuant to
Section 7.09(a) (but until the first such financial statements are delivered, as
of December 31, 2011); provided that, with respect to sales or other
dispositions of assets pursuant to this clause (v), (A) before and immediately
after giving effect to such sale or other disposition, there exists no Default
or Event of Default and (B) such assets are sold for fair market value (as
determined by the Company in good faith).

8.04 Lease Obligations. Create or suffer to exist, or permit any of their
respective Subsidiaries to create or suffer to exist, any obligations for the
payment of rent for any property under operating leases or agreements to lease
(including all Synthetic Lease Obligations but excluding any obligations under
capital leases) having a term of one year or more of the Consolidated Companies,
on a consolidated basis, to exceed $400,000,000 payable in any period of twelve
consecutive calendar months.

8.05 Limitation on Payment Restrictions Affecting Consolidated Companies. Create
or otherwise cause or suffer to exist or become effective, or permit any of
their respective Subsidiaries to create or otherwise cause or suffer to exist or
become effective, any consensual encumbrance or restriction on the ability of
any Consolidated Company other than the Company to (i) pay dividends or make any
other distributions on such Consolidated Company’s stock, or (ii) pay any
Indebtedness owed to the Company or any other Consolidated Company, other than
restrictions existing under any agreements to which any Person that becomes a
Subsidiary after the Closing Date is a party, provided that such restriction
exist at the time such Person becomes a Subsidiary and has not been created in
contemplation of or in connection with such Person becoming a Subsidiary.

 

86



--------------------------------------------------------------------------------

8.06 Change in Nature of Business. Engage, or permit any of their respective
Subsidiaries to engage, in any material line of business substantially different
from those lines of business conducted by the Company and its Subsidiaries on
the Closing Date or any business substantially related or incidental thereto.

8.07 Transactions with Affiliates and Insiders. Enter into or permit to exist,
or permit any of their respective Subsidiaries to enter into or permit, any
transaction or series of transactions with any officer, director or Affiliate of
such Person other than (a) advances of working capital to any Loan Party or
Subsidiary, (b) transfers of cash and assets to any Loan Party, (c) intercompany
transactions expressly permitted by Section 8.01, Section 8.03 or Section 8.05,
(d) normal and reasonable compensation and reimbursement of expenses of officers
and directors in the ordinary course of business and (e) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer, director
or Affiliate.

8.08 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

(a) Amend, modify or change, or permit any of their respective Subsidiaries to
amend, modify or change, its Organization Documents in a manner adverse to the
Lenders.

(b) Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, state of formation or form of organization.

8.09 Leverage Ratio. Permit as of the last day of each fiscal quarter of the
Company, the Leverage Ratio to be greater than 0.50 to 1.0.

8.10 No Hostile Acquisitions. Acquire the Equity Interests of another Person
without the board of directors (or other comparable governing body) of such
other Person having duly approved such acquisition.

 

87



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

Upon the occurrence and during the continuance of any of the following specified
events (each an “Event of Default”):

9.01 Payments. Any Loan Party shall fail to make promptly when due, and in the
currency required hereunder (including, without limitation, by mandatory
prepayment) any principal payment with respect to the Loans or of any
reimbursement obligations with respect to any Letter of Credit, or any Loan
Party shall fail to make within five (5) days after the due date thereof any
payment of interest, fee or other amount payable in respect of any Obligation;

9.02 Covenants Without Notice. Any Loan Party shall fail to observe or perform
any covenant or agreement contained in (a) Article VIII, (b) Section 7.01(a),
(c) Section 7.09(d) or (d) clauses (a) through (c) and clauses (e) through
(n) of Section 7.09 and such failure to comply with clauses (a) through (c) and
clauses (e) through (n) of Section 7.09 remains unremedied for five (5) Business
Days after the earlier of (A) such Loan Party’s obtaining knowledge thereof or
(B) written notice thereof shall have been given to the Company by the
Administrative Agent or any Lender;

9.03 Other Covenants. Any Loan Party shall fail to observe or perform any
covenant or agreement contained in this Agreement or in the other Credit
Documents, other than those referred to in Sections 9.01 and 9.02, and, if
capable of being remedied, such failure shall remain unremedied for thirty
(30) days after the earlier of (i) any Loan Party’s obtaining knowledge thereof,
or (ii) written notice thereof shall have been given to the Company by the
Administrative Agent or any Lender;

9.04 Representations. Any representation or warranty made or deemed to be made
by any Loan Party or by any of its officers under this Agreement or any other
Credit Document, or any certificate or other document submitted to the
Administrative Agent or the Lenders by any such Person pursuant to the terms of
this Agreement or any other Credit Document, shall be incorrect in any material
respect when made or deemed to be made or submitted;

9.05 Non-Payments of Other Indebtedness. Any Consolidated Company shall fail to
make when due (whether at stated maturity, by acceleration, on demand or
otherwise, and after giving effect to any applicable grace period) any payment
of principal of or interest on any Indebtedness (other than the Obligations)
with an aggregate outstanding or committed principal amount of the Dollar
Equivalent of $50,000,000 or more.

9.06 Defaults Under Other Agreements. Any Consolidated Company shall fail to
observe or perform within any applicable grace period any covenants or
agreements contained in any agreements or instruments relating to any
Indebtedness with an aggregate outstanding or committed principal amount of the
Dollar Equivalent of $50,000,000 or more, or any other event shall occur if the
effect of such failure or other event is to accelerate, or to permit the holder
of such Indebtedness or any other Person to accelerate, the maturity of such
Indebtedness, unless such failure or other event is cured or waived in
accordance with the terms of such agreements or instruments; or any such
Indebtedness shall be required to be prepaid (other than by a regularly
scheduled required prepayment) in whole or in part prior to its stated maturity;

 

88



--------------------------------------------------------------------------------

9.07 Bankruptcy. Any Loan Party or any other Material Company shall commence a
voluntary case concerning itself under the Bankruptcy Code or applicable foreign
bankruptcy laws; or an involuntary case for bankruptcy (or a petition for a
receiving order) is commenced against any Loan Party or any Material Company and
the petition is not controverted within ten (10) days, or is not dismissed
within sixty (60) days, after commencement of the case; or if a custodian,
trustee, interim receiver or coordinator (as defined in the Bankruptcy Code) or
a sequestrator, administrator or similar official under applicable foreign
bankruptcy laws is appointed for, or takes charge of, all or any substantial
part of the property of any Loan Party or any Material Company; or any Loan
Party or any Material Company commences proceedings of its own bankruptcy, files
an assignment under the Bankruptcy and Insolvency Act (Canada) or commences
proceedings to be granted a suspension of payments or any other proceeding under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction,
whether now or hereafter in effect, relating to any Loan Party or any Material
Company or there is commenced against any Loan Party or any Material Company any
such proceeding which remains undismissed for a period of sixty (60) days; or
any Loan Party or any Material Company is adjudicated insolvent or bankrupt, or
any order of relief or other order approving any such case or proceeding is
entered, or any Loan Party or any Material Company suffers any appointment of
any custodian or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of sixty (60) days; or any Loan
Party or any Material Company makes a general assignment for the benefit of
creditors; or any Loan Party or any Material Company shall fail to pay, or shall
state that it is unable to pay, or shall be unable to pay, its debts generally
as they become due; or any Loan Party or any Material Company shall call a
meeting of its creditors with a view to arranging a composition or adjustment of
its debts; or any Loan Party or any Material Company shall by any act or failure
to act indicate its consent to, approval of or acquiescence in any of the
foregoing, or any corporate action is taken by any Loan Party or any Material
Company for the purpose of effecting any of the foregoing;

9.08 ERISA. A Plan or Foreign Plan of a Consolidated Company or a Plan subject
to Title IV of ERISA of any of its ERISA Affiliates:

(i) shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan or Foreign Plan, Section 412
of the Tax Code or Section 302 of ERISA for any plan year or a waiver of such
standard is sought or granted with respect to such Plan or Foreign Plan under
applicable law, the terms of such Plan or Foreign Plan or Section 412 of the Tax
Code or Section 303 of ERISA; or

(ii) is being, or has been, terminated or the subject of termination proceedings
under applicable law or the terms of such Plan or Foreign Plan; or

(iii) shall require a Consolidated Company to provide security under applicable
law, the terms of such Plan or Foreign Plan, Section 401 or 412 of the Tax Code
or Section 306 or 307 of ERISA; or

(iv) results in a liability to a Consolidated Company under applicable law, the
terms of such Plan or Foreign Plan, or Title IV of ERISA;

and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC (or any similar Person with respect to any Foreign Plan)
or a Plan that would have a Materially Adverse Effect.

 

89



--------------------------------------------------------------------------------

9.09 Judgment. A final judgment or order for the payment of damages having a
Materially Adverse Effect shall be rendered against any Loan Party or any other
Material Company and such judgment or order shall continue unsatisfied (in the
case of a money judgment) and in effect for a period of thirty (30) days during
which execution shall not be effectively stayed or deferred (whether by action
of a court, by agreement or otherwise);

9.10 Change in Control. A Change in Control shall occur or exist;

9.11 Attachments. An attachment or similar action shall be made on or taken
against any of the assets of any Consolidated Company with an aggregate Asset
Value exceeding the Dollar Equivalent of $50,000,000 in aggregate and is not
removed within sixty (60) days of the same being made;

9.12 Canadian Plans. UAP shall (a) fail to contribute to any Canadian Plan any
amount required to be contributed thereto in accordance with applicable laws or
regulations or the terms of such Canadian Plan or (b) permit or take any action
which would result in a going concern unfunded liability or a solvency
deficiency in respect of all of the Canadian Plans which are funded plans,
determined pursuant to the actuarial assumptions and methodology utilized in the
most recent actuarial valuations therefor, and there shall result from any such
failure, action or other event a liability to the relevant authorities or a
Canadian Plan that would have a Materially Adverse Effect;

9.13 Invalidity of Credit Documents. Any Credit Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Credit Document; or any Loan
Party denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate or rescind any Credit Document; or

9.14 Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Company becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

9.15 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents;

 

90



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

9.16 Application of Funds.

After the exercise of remedies provided for in Section 9.15 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.15), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and Commitment Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer) arising under the Credit Documents and amounts payable under Article
III, ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Commitment Fees and interest on the Loans and L/C
Borrowings and fees, premiums and scheduled periodic payments, and any interest
accrued thereon, due under any Swap Contract between any Loan Party and any Swap
Bank, ratably among the Lenders (and, in the case of such Swap Contracts, Swap
Banks) and the L/C Issuer in proportion to the respective amounts described in
this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party and any Swap Bank, (c) payments of amounts
due under any Treasury Management Agreement between any Loan Party and any
Treasury Management Bank and (d) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among the Lenders (and, in the case of such Swap Contracts and Treasury
Management Agreements, Swap Banks or Treasury Management Banks, as applicable)
and the L/C Issuer in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

91



--------------------------------------------------------------------------------

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
no Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may affect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

 

92



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub- agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

93



--------------------------------------------------------------------------------

10.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law by notice in writing to the Company and
such Person remove such Person as the Administrative Agent and, in consultation
with the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Credit Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.

 

94



--------------------------------------------------------------------------------

Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer, Domestic Swing Line Lender, Canadian Swing Line Lender and Australian
Swing Line Lender. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Domestic Swing Line Lender, it shall retain all the rights of
the Domestic Swing Line Lender provided for hereunder with respect to Domestic
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Domestic Swing Line Loans pursuant to
Section 2.04(e). If Bank of America resigns as Canadian Swing Line Lender, it
shall retain all the rights of the Canadian Swing Line Lender provided for
hereunder with respect to Canadian Swing Line Loans made by it and outstanding
as of the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding
Canadian Swing Line Loans pursuant to Section 2.04(e). If Bank of America
resigns as Australian Swing Line Lender, it shall retain all the rights of the
Australian Swing Line Lender provided for hereunder with respect to Australian
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Australian Swing Line Loans pursuant
to Section 2.04(e). Upon the appointment by the Company of a successor L/C
Issuer, Domestic Swing Line Lender, Canadian Swing Line Lender or Australian
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer, Domestic Swing Line Lender, Canadian Swing Line Lender or Australian
Swing Line Lender, as applicable (b) the retiring L/C Issuer, Domestic Swing
Line Lender, Canadian Swing Line Lender and Australian Swing Line Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

10.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the joint book
managers, joint lead arrangers, syndication agents, documentation agents or
co-agents shall have any powers, duties or responsibilities under this Agreement
or any of the other Credit Documents, except in its capacity, as applicable, as
the Administrative Agent, a Lender or the L/C Issuer hereunder.

10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

95



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.09 and 11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

10.10 Guaranty Matters.

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Credit Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 10.10.

10.11 Treasury Management Banks and Swap Banks.

No Treasury Management Bank or Swap Bank that obtains the benefits of
Section 9.15, or the Guaranty by virtue of the provisions hereof shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document or otherwise other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Credit Documents. Notwithstanding any other provision of this Article X to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Treasury Management Agreements and Swap Contracts
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Treasury Management Bank or Swap Bank, as the case
may be.

 

96



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Credit
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.15) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Revolving Commitments is not considered an
extension or increase in Revolving Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Credit Document for
any payment of principal (excluding mandatory prepayments), interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Revolving Commitments hereunder or under any other Credit
Document without the written consent of each Lender entitled to receive such
payment or whose Revolving Commitments are to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Credit Document without the written consent of each Lender entitled to receive
such payment of principal, interest, fees or other amounts; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of any Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

(iv) change any provision of Section 2.13, clause (z) in the second sentence of
Section 2.16(b), Section 9.15, this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

(v) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;

(vi) release the Company as a Borrower or a Guarantor or, except in connection
with a merger or consolidation permitted under Section 8.03 or any sale, lease
or other disposition permitted under Section 8.03, all or substantially all of
the Guarantors without the written consent of each Lender directly affected
thereby, except to the extent the release of any Guarantor is permitted pursuant
to Section 10.10 (in which case such release may be made by the Administrative
Agent acting alone); or

 

97



--------------------------------------------------------------------------------

(b) unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;

(c) unless also signed by each effected Swing Line Lender, no amendment, waiver
or consent shall affect the rights or duties of such Swing Line Lender under
this Agreement; and

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document;

provided, however, that notwithstanding anything to the contrary herein, (i) the
Agency Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender, (iii) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (iv) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

11.02 Notices and Other Communications; Facsimile Copies.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Borrower or any other Loan Party, the Administrative Agent, the L/C
Issuer or a Swing Line Lender, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to a
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

98



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, each Swing Line
Lender, the L/C Issuer or any Loan Party may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet.

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and each of the Swing Line Lenders may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lenders. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

 

99



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Revolving Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Credit Document shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Credit Document, are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
L/C Issuer or any Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Credit Documents, (c) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Credit Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 10.01 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

100



--------------------------------------------------------------------------------

11.04 Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Company or any other Loan Party) other than the Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Credit Documents, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Substances on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, if the Company or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

101



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, any Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, any Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or any Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or any Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and any Swing Line Lender, the replacement of any Lender, the
termination of the Revolving Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

102



--------------------------------------------------------------------------------

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Credit Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (e) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (e) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Credit Documents (including all or a portion of its Commitment and
the Revolving Loans (including for purposes of this subsection (b),
participations in L/C Obligations and Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Revolving Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Revolving Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 in the case of an assignment
of Revolving Loans unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Loans or the
Commitment assigned, except that this clause (ii) shall not (A) apply to any
Swing Line Lender’s rights and obligations in respect of Swing Line Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among the revolving credit facility provided hereunder and any
separate revolving credit or term loan facilities provided pursuant to the last
paragraph of Section 11.01 on a non-pro rata basis;

 

103



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and provided further, that the
Company’s consent shall not be required during the primary syndication of the
credit facility provided herein;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the Commitment subject to such assignment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;

(C) the consent of the L/C Issuer and the Domestic Swing Line Lender (which
shall not be unreasonably withheld or delayed) shall be required for any
assignment in respect of any Revolving Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person or (D) to any Person that, through its
Lending Offices or fronting or other arrangements reasonably acceptable to the
Company and the Administrative Agent, is incapable of lending in all Alternative
Currencies at the time that such Person is to become a Lender, is incapable of
lending to any of the Borrowers at the time that such Person is to become a
Lender or is incapable of lending to any of the relevant Borrowers at the time
that such Person is to become a Lender without the imposition of any additional
Indemnified Taxes.

 

104



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Revolving Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Revolving
Loans and participations in Letters of Credit and Swing Line Loans in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Commitments of, and principal amounts (and stated interest) of the
Revolving Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Revolving Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the other Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.

 

105



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vi) of Section 11.01(a) that affects such Participant. The Company agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Revolving Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

106



--------------------------------------------------------------------------------

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, (i) Bank of America may, (A) upon thirty days’ notice to the
Borrowers and the Lenders, resign as L/C Issuer and/or (B) upon thirty days’
notice to the Borrowers, resign as Domestic Swing Line Lender, (ii) Bank of
America, acting through its Canada branch, may, upon thirty days’ notice to the
Borrowers, resign as Canadian Swing Line Lender and (iii) Bank of America, N.A.
(Australia branch), may, upon thirty days’ notice to the Borrowers, resign as
Australian Swing Line Lender. In the event of any such resignation as L/C
Issuer, Domestic Swing Line Lender, Canadian Swing Line Lender or Australian
Swing Line Lender, the Borrowers shall be entitled to appoint from among the
Lenders a successor L/C Issuer, Domestic Swing Line Lender, Canadian Swing Line
Lender or Australian Swing Line Lender hereunder; provided, however, that no
failure by the Borrowers to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Domestic Swing Line Lender, Bank
of America, acting through its Canada branch, as Canadian Swing Line Lender, or
Bank of America, N.A. (Australia branch), as Australian Swing Line Lender as the
case may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Domestic Swing Line Lender, Bank of America, acting through its Canada branch,
resigns as Canadian Swing Line Lender or , Bank of America, N.A. (Australia
branch) resigns as Australian Swing Line Lender each shall retain all the rights
of a Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(e). Upon
the appointment of a successor L/C Issuer, Domestic Swing Line Lender, Canadian
Swing Line Lender and/or Australian Swing Line Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer, Domestic Swing Line Lender, Canadian Swing
Line Lender and/or Australian Swing Line Lender, as the case may be and (2) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to a Loan Party and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Company or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Company or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company.

 

107



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

11.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of any Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Credit Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Credit Document and although
such obligations of such Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or the L/C
Issuer different from the branch office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the Company
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

108



--------------------------------------------------------------------------------

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Credit Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent or the L/C Issuer, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimilie or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability.

If any provision of this Agreement or the other Credit Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Credit Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the applicable Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

109



--------------------------------------------------------------------------------

11.13 Replacement of Lenders.

If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Credit Documents to
an Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Revolving Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Credit Documents (including any amounts
under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the applicable Borrower or
applicable Designated Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Credit Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Revolving Commitments and outstanding Revolving Loans
and participations in L/C Obligations and Swing Line Loans pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.

 

110



--------------------------------------------------------------------------------

(a) SUBMISSION TO JURISDICTION. EACH OF THE BORROWERS AND THE OTHER LOAN PARTIES
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(b) WAIVER OF VENUE. EACH OF THE BORROWERS AND THE OTHER LOAN PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) SERVICE OF PROCESS. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

111



--------------------------------------------------------------------------------

11.16 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.17 USA PATRIOT Act.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrowers, which information includes the name and address of each Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Borrower in accordance with the Act. Each
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

11.18 No Advisory or Fiduciary Relationship.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Joint Lead Arrangers, and the Lenders are arm’s-length commercial transactions
between such Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Joint Lead Arrangers and the Lenders on the other
hand, (ii) such Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (iii) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (b)(i) the Administrative Agent, the Joint Lead Arrangers and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not and will not be
acting as an advisor, agent or fiduciary, for such Borrower or any of its
Affiliates or any other Person and (ii) none of the Administrative Agent, the
Joint Lead Arrangers and the Lenders has any obligation to such Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Credit Documents;
and (c) the Administrative Agent, the Joint Lead Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and none of the Administrative Agent, the Joint Lead Arrangers and the Lenders
has any obligation to disclose any of such interests to such Borrower or its
Affiliates. To the fullest extent permitted by law, each of the Borrowers hereby
waives and releases, any claims that it may have against the Administrative
Agent, any of the Joint Lead Arrangers or any Lender with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

112



--------------------------------------------------------------------------------

11.19 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Credit Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).

11.20 Certain Representations of the Joint Lead Arrangers and the Lenders.

Each Lender which is an original signatory hereto as at the date of this
Agreement hereby represents and warrants to the Borrowers as of the date of this
Agreement that (a) it received a letter from the Borrower dated July 3, 2012
inviting it to become a lender under this Agreement and (b) at the time it
received that letter it was carrying on a business of providing finance, or
investing or dealing in securities, in the course of operating in financial
markets. Each of the Joint Lead Arrangers and the Lenders agrees to provide to
the Borrowers, upon the reasonable request of any of the Borrowers (and at the
cost of the requesting Borrower), factual information about such Joint Lead
Arranger or such Lender, as applicable, or take such other action as any of the
Borrowers reasonably requires, as such Borrower considers reasonably necessary
to demonstrate that the exemption from Australian interest withholding tax under
Section 128F of the Tax Act has been complied with in relation to this Agreement
other than where to do so would, in the opinion of such Joint Lead Arranger or
such Lender, as applicable, involve a breach of law, regulation or duty of
confidentiality owed to any person.

[SIGNATURE PAGES FOLLOW]

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:   GENUINE PARTS COMPANY,   a Georgia corporation   By:   /s/ Frank M.
Howard   Name:   Frank M. Howard   Title:   Senior Vice President & Treasurer  
UAP INC.,   a company constituted under the laws of Quebec   By:   /s/ Frank M.
Howard   Name:   Frank M. Howard   Title:   Senior Vice President & Treasurer

GENIUINE PARTS COMPANY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,   as Administrative Agent   By:  
/s/ Joan Mok   Name:   Joan Mok   Title:   Vice President LENDERS:   BANK OF
AMERICA, N.A.,   as a Lender, Domestic Swing Line Lender and L/C Issuer   By:  
/s/ Brooke Barber   Name:   Brooke Barber   Title:   Senior Vice President  

BANK OF AMERICA, N.A., acting through its Canada branch,

as Canadian Swing Line Lender

  By:   /s/ Medina Sales de Andrade   Name:   Medina Sales de Andrade   Title:  
Vice President  

BANK OF AMERICA, N.A. (Australia branch),

as Australian Swing Line Lender

  By:   /s/ Scott R. Ewing   Name:   Scott R. Ewing   Title:   Vice President  

SUNTRUST BANK,

as a Lender

  By:   /s/ Kelly Gunter   Name:   Kelly Gunter   Title:   Vice President

GENIUINE PARTS COMPANY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:   /s/ Brian L. Martin Name:   Brian L. Martin Title:   Senior Vice President
BARCLAYS BANK PLC, as a Lender By:   /s/ Michael J. Mozer Name:   Michael J.
Mozer Title:   Vice President

FIFTH THIRD BANK, an Ohio Banking Corporation,

as a Lender

By:   /s/ Kenneth W. Deere Name:   Kenneth W. Deere Title:   Senior Vice
President

FIFTH THIRD BANK, an Ohio Banking Corporation and

authorized foreign bank under the Bank Act (Canada),

as a Lender

By:   /s/ Mauro Spagnolo Name:   Mauro Spagnolo Title:   Managing Director &
Principal Officer

GENIUINE PARTS COMPANY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:   /s/ John A. Horst Name:   John A. Horst Title:   Credit Executive

TORONTO DOMINION (TEXAS) LLC,

as a Lender

By:   /s/ Victor J. Huebner Name:   Victor J. Huebner Title:   Authorized
Signing Officer

GENIUINE PARTS COMPANY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Frances W. Josephic Name:   Frances W. Josephic Title:   Vice
President

U.S. BANK NATIONAL ASSOCIATION, CANADA BRANCH,

as a Lender

By:   /s/ Paul Rodgers Name:   Paul Rodgers Title:   Vice President

AUSTRALIA AND NEW ZEALAND BANKING

GROUP LIMITED,

as a Lender

By:   /s/ Robert Grillo Name:   Robert Grillo Title:   Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:   /s/ Joanne Nasuti Name:   Joanne Nasuti Title:   Vice President

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:   /s/ Robert T. Barnaby Name:   Robert T. Barnaby Title:   Vice President

NATIONAL AUSTRALIA BANK LIMITED,

as a Lender

By:   /s/ Marcia Bockol Name:   Marcia Bockol Title:   Director

GENIUINE PARTS COMPANY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By:   /s/ Kathryn Schad Reuther Name:   Kathryn Schad Reuther Title:   Senior
Vice President

GENIUINE PARTS COMPANY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:   /s/ David A. Simmons Name:   David A. Simmons Title:   Senior Vice
President

SOVEREIGN BANK,

as a Lender

By:   /s/ Pedro Bell Astorza Name:   Pedro Bell Astorza Title:   SVP – Large
Corporate Banking

SYNOVUS BANK,

as a Lender

By:   /s/ John R. Frierson Name:   John R. Frierson Title:   Vice President

EXECUTED AS OF THE DATE OF THIS AGREEMENT SOLELY IN CONNECTION WITH THE
REPRESENTATION MADE IN SECTION 11.20 OF THIS AGREEMENT AND FOR NO OTHER PURPOSE:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, in its capacity as a Joint Lead Arranger

By:   /s/ A. Britt Canady Name:   A. Britt Canady Title:   Managing Director

BARCLAYS BANK PLC,

in its capacity as a Joint Lead Arranger

By:   /s/ Michael J. Mozer Name:   Michael J. Mozer Title:   Vice President

SUNTRUST ROBINSON HUMPHREY, INC.,

in its capacity as a Joint Lead Arranger

By:   /s/ J. David Stephenson Name:   J. David Stephenson Title:   Director

GENIUINE PARTS COMPANY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC,

in its capacity as a Joint Lead Arranger

By:   /s/ Kevin Lilly Name:   Kevin Lilly Title:   Director

GENIUINE PARTS COMPANY

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 1.01-1

Existing Letters of Credit

Letters of Credit

 

                        Expiration     Auto

Issuer

   L/C Number   

Beneficiary

  Amount     Currency   Date     Renewal

Bank of America, N.A.

   68075717    Pennsylvania Manufacturers’ Association Insurance Company   $
835,000      USD     07/02/2013      Yes

Bank of America, N.A.

   68075696    Maryland Aviation Administration   $ 10,000      USD    
07/02/2013      Yes

Bank of America, N.A.

   68075697    American Casualty Company of Reading, Pennsylvania and/or
Continental Casualty   $ 750,000      USD     07/02/2013      Yes

Bank of America, N.A.

   68075718    Pennsylvania Manufacturers’ Association Insurance Company   $
768,000      USD     07/02/2013      Yes

SunTrust Bank

   F500524    Travelers Insurance Company   $ 32,408,455      USD     10/31/2013
     Yes

SunTrust Bank

   F503495    United States Fidelity   $ 16,525,000      USD     08/31/2013     
Yes

SunTrust Bank

   F855716    Old Republic Insurance Company   $ 3,500,000      USD    
11/15/2012      Yes

SunTrust Bank

   F855339    Basics Office Products   $ 438,666.76      CAD     04/29/2013     
Yes

SunTrust Bank

   F500552    Elk Grove Village Industrial   $ 46,381      USD     07/01/2013   
  Yes

SunTrust Bank

   F600451    Elk Grove Village Industrial   $ 18,720      USD     08/31/2013   
  Yes

The Toronto-Dominion Bank

   I583463    Tranmax Machinery Taichung, Taiwan   $ 18,800.65      USD    
09/15/2012      No

The Toronto-Dominion Bank

   I583770    Avatak Co. Ltd.   $ 9,500.48      USD     10/20/2012      No

The Toronto-Dominion Bank

   I583957    Lucidity Enterprise Co. LTD   $ 34,614.00      USD     11/9/2012
     No

The Toronto-Dominion Bank

   I583921    Zhejiang Jiasheng Tools Co. LTD   $ 83,736.32      USD    
11/17/2012      No

The Toronto-Dominion Bank

   I583980    Tranmax Machinery Taichung, Taiwan   $ 8,850.20      USD    
10/20/2012      No

Wells Fargo Bank, N.A.

   SM209404W    Maryland Aviation Administration Accounting   $ 10,000      USD
    07/26/2013      Yes

Wells Fargo Bank, N.A.

   SM213919W    Wright Express Financial Services Corporation   $ 75,000     
USD     06/01/2013      Yes



--------------------------------------------------------------------------------

Letters of Guaranty

 

     L/C                  Expiration     Auto

Issuer

   Number   

Beneficiary

  Amount     Currency   Date     Renewal

The Toronto-Dominion Bank

   N/A    Cambridge and North Dumfries Hydro Inc.   $ 12,000      CAD    
06/04/2013      Yes

The Toronto-Dominion Bank

   N/A    Cambridge and North Dumfries Inc.   $ 23,000      CAD     07/07/2013
     Yes

The Toronto-Dominion Bank

   N/A    Union Gas   $ 3,180      CAD     12/30/2012      Yes

The Toronto-Dominion Bank

   20-1899-74    Regie des Alcools, des Courses et des Jeux   $ 10,000      CAD
    09/13/2012      No

The Toronto-Dominion Bank

   20-1899-78    Regie des Alcools, des Courses et des Jeux   $ 18,700      CAD
    10/04/2012      No

The Toronto-Dominion Bank

   20-1899-77    Regie des Alcools, des Courses et des Jeux   $ 6,000      CAD  
  06/12/2013      No

The Toronto-Dominion Bank

   N/A    London Hydro   $ 1,840      CAD     06/16/2013      Yes

The Toronto-Dominion Bank

   N/A    City of Toronto   $ 1,500,000      CAD     06/30/2013      Yes

The Toronto-Dominion Bank

   20-1899-81    Regie des Alcools, des Courses et des Jeux   $ 16,500      CAD
    2/7/2013      No



--------------------------------------------------------------------------------

Schedule 1.01-2

Mandatory Cost

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Company, any other Borrower or any Lender, deliver to the
Company, any other Borrower or such Lender as the case may be, a statement
setting forth the calculation of any Mandatory Cost.

 

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling:

 

LOGO [g414841g95i94.jpg]

 

  (b) in relation to any Loan in any currency other than Sterling:

 

LOGO [g414841g32b92.jpg]

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  “B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.08(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.



--------------------------------------------------------------------------------

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Company, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.



--------------------------------------------------------------------------------

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

The Administrative Agent may from time to time, after consultation with the
Company, the other Borrowers and the Lenders, determine and notify to all
parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

Schedule 2.01

Revolving Commitments and Applicable Percentages

 

Lender

   Revolving Commitment    Applicable Percentage

Bank of America, N.A.

     

SunTrust Bank

     

Wells Fargo Bank, N.A

     

Barclays Bank PLC

     

Fifth Third Bank

     

JPMorgan Chase Bank, N.A.

     

TD Bank, N.A.

     

U.S. Bank National Association

     

Australian and New Zealand Banking

     

Group Limited

     

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

     

Branch Banking & Trust Company

     

National Australia Bank Limited

     

The Northern Trust Company

     

Regions Bank

     

Sovereign Bank

     

Synovus Bank

        

 

  

 

Total:

   $850,000,000    100.000000000%

 

* Complete copy will be furnished to Commission upon request.



--------------------------------------------------------------------------------

Schedule 2.16(a)

Designated Borrowers as of Closing Date

None.



--------------------------------------------------------------------------------

Schedule 6.22

Taxpayer Identification Numbers and Other Identifying Information

 

          Organizational                          Identification               
     Tax Identification    Number    Jurisdiction of                Number   
(or Equivalent)    Incorporation         Ownership

Entity

   (or Equivalent)    and Entity Type    (or Equivalent)    Loan Party   
Interest

Genuine Parts Company

   58-0254510    J505042 Corporation    Georgia    Borrower    Public Company

UAP Inc.

   105436570RT0001    1148104871 Company    Quebec, Canada    Borrower    100%



--------------------------------------------------------------------------------

Schedule 11.02

Certain Addresses for Notices

LOAN PARTIES:

Genuine Parts Company

2999 Circle 75 Parkway

Atlanta, GA 30339-3073

Attention: Frank Howard

Telephone: 770-612-2046

Facsimile: 770-956-2211

Electronic Mail: frank_howard@genpt.com

UAP Inc.

7025 Ontario Street East

Montreal, Quebec, Canada H1N 2B3

Attention: Frank Pipito

Telephone: 514-251-6565

Facsimile: 514-256-0031

Electronic Mail: fpipito@UAPinc.com

ADMINISTRATIVE AGENT:

For payments and Requests for Credit Extensions & Domestic Swing Lender:

Bank of America, N.A., as Administrative Agent

Bank of America Plaza

901 Main St

Mail Code: TX1-492-14-12

Dallas, TX 75202-3714

Attention: Eldred L. Sholars

Telephone: 214-209-9253

Facsimile: 214-290-9485

Electronic Mail: eldred.sholars@baml.com

For all other Notices (Financial Statements, Compliance Certificates):

Bank of America, N.A., as Administrative Agent

Agency Management

1455 Market Street, 5th

Floor Mail Code: CA5-701-05-19

San Francisco, CA 94103-1399

Attention: Joan Mok

Telephone: 415-436-3496

Facsimile: 415-503-5085

Electronic Mail: joan.mok@baml.com



--------------------------------------------------------------------------------

With a cc to:

Bank of America, N.A.

600 Peachtree St NE

Mail Code: GA1-006-13-15

Atlanta, GA 30308-2265

Attention: Brooke Barber

Telephone: 404-607-5187

Facsimile: 312-453-4403

Electronic Mail: brooke.barber@baml.com

For other requests and Notices to:

L/C Issuer

Bank of America, N.A., as L/C Issuer

Trade Finance Services

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Mary J. Cooper

Telephone: 570-496-9564

Facsimile: 800-755-8743

Electronic Mail: mary.j.cooper@baml.com

Australian Swing Line Lender

Bank of America, N.A., Sydney Branch, as Australian Swing Line Lender

Bank of America, N.A., Australia Branch

Lv 38 Governor Phillip Tower

1 Farrer Place, Sydney NSW 2000, Australia

Attention: Tiffany Chiu

Tel: 61 2 8749 4252

Fax: 61 2 8749 4205

Email: tiffany.chiu@baml.com

Canadian Swing Line Lender

Bank of America, N.A., Canada Branch as Canadian Swing Line Lender

Bank of America, N.A., as Administrative Agent

Bank of America Plaza

901 Main St

Mail Code: TX1-492-14-12

Dallas, TX 75202-3714

Attention: Eldred L. Sholars

Telephone: 214-209-9253

Facsimile: 214-290-9485

Electronic Mail: eldred.sholars@baml.com



--------------------------------------------------------------------------------

EXHIBIT 2.02(a)

FORM OF REVOLVING LOAN NOTICE

Date:             ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Syndicated Facility Agreement, dated as of
[            ,             ] (as amended, restated, extended, supplemented,
increased or otherwise modified in writing from time to time, the “Agreement”),
among Genuine Parts Company, a Georgia corporation (the “Company”), UAP INC., a
company constituted under the laws of Quebec, the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Agreement.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of a Revolving Loan

 

  ¨ A conversion or continuation of a Revolving Loan

1. On                            (a Business Day).

2. In the following currency and amount of                            (must be
in U.S. Dollars for Base Rate Loans).

3. Comprised of                            .

        [Type of Loan requested]

4. For Eurocurrency Rate Loans: with an Interest Period of            months.

The Borrowing, if any, requested herein (i) complies with the provisos to the
first sentence of Section 2.01(a) of the Agreement and (ii) the Company hereby
represents and warrants that each of the conditions set forth in Section 5.02 of
the Agreement have been satisfied on and as of the date of such Borrowing.

 

[BORROWER] By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 2.04(d)

FORM OF SWING LINE LOAN NOTICE

Date:             ,        

 

To: Bank of America, N.A., as [Domestic Swing Line Lender] [Canadian Swing Line
Lender]

[Australian Swing Line Lender]

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Syndicated Facility Agreement, dated as of
[            ,             ] (as amended, restated, extended, supplemented,
increased or otherwise modified in writing from time to time, the “Agreement”),
among Genuine Parts Company, a Georgia corporation (the “Company”), UAP INC., a
company constituted under the laws of Quebec (“UAP”), the Designated Borrowers
from time to time party thereto (together with the Company and UAP, the
“Borrowers” and, each a “Borrower”), the Lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Agreement.

The undersigned hereby requests [a] [an] [Domestic] [Canadian] [Australian]
Swing Line Loan:

1. On                            (a Business Day).

2. In the following currency and amount of                            .

The Swing Line Borrowing requested herein (i) complies with the requirements of
the proviso to the first sentence of Section 2.04(a) of the Agreement and
(ii) the Borrower hereby represents and warrants that each of the conditions set
forth in Section 5.02 of the Agreement have been satisfied on and as of the date
of such Borrowing.

 

[BORROWER] By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 2.11-1

FORM OF REVOLVING NOTE

[            ,             ]

FOR VALUE RECEIVED, [Borrower] (the “Borrower”), hereby promises to pay to
[            ] or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Loan from time to time made by the Lender to the Borrower under
that certain Syndicated Facility Agreement, dated as of [            ,
            ] (as amended, restated, extended, supplemented, increased or
otherwise modified in writing from time to time, the “Agreement”), among [the
Borrower] [Genuine Parts Company, a Georgia corporation], [UAP, INC., a company
constituted under the laws of Quebec], the Designated Borrowers from time to
time party thereto [(including the Borrower)], the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the Applicable Currency in
Same Day Funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Revolving Note (this “Note”) is one of the Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

 

[BORROWER] By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 2.11-2

FORM OF DOMESTIC SWING LINE NOTE

[            ,             ]

FOR VALUE RECEIVED, [Borrower] (the “Borrower”), hereby promises to pay to
[            ] or registered assigns (the “Domestic Swing Line Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Domestic Swing Line Loan from time to time made by the
Domestic Swing Line Lender to the Borrower under that certain Syndicated
Facility Agreement, dated as of [            ,             ] (as amended,
restated, extended, supplemented, increased or otherwise modified in writing
from time to time, the “Agreement”), among [the Borrower] [Genuine Parts
Company, a Georgia corporation] [UAP, INC., a company constituted under the laws
of Quebec], the Designated Borrowers from time to time party thereto [(including
the Borrower)], the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Domestic Swing Line Loan from the date of such Domestic Swing Line Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. All payments of principal and interest shall be
made to the Administrative Agent for the account of the Domestic Swing Line
Lender in Dollars in Same Day Funds at the Administrative Agent’s Office. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This Domestic Swing Line Note (this “Note”) is one of the Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Note is
also entitled to the benefits of the Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Domestic
Swing Line Loans made by the Domestic Swing Line Lender shall be evidenced by
one or more loan accounts or records maintained by the Domestic Swing Line
Lender in the ordinary course of business. The Domestic Swing Line Lender may
also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Domestic Swing Line Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

 

[BORROWER] By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 2.11-3

FORM OF CANADIAN SWING LINE NOTE

[            ,             ]

FOR VALUE RECEIVED, [Borrower] (the “Borrower”) hereby promises to pay to Bank
of America, N.A., or its registered assigns (the “Canadian Swing Line Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Canadian Swing Line Loan from time to time made by the
Canadian Swing Line Lender to the Borrower under that certain Syndicated
Facility Agreement, dated as of [            ,             ] (as amended,
restated, extended, supplemented, increased or otherwise modified in writing
from time to time, the “Agreement”), among [the Borrower] [Genuine Parts
Company, a Georgia corporation] [UAP, INC., a company constituted under the laws
of Quebec], the Designated Borrowers from time to time party thereto [(including
the Borrower)], the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Canadian Swing Line Loan from the date of such Canadian Swing Line Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. All payments of principal and interest shall be
made to the Administrative Agent for the account of the Canadian Swing Line
Lender in Canadian Dollars in Same Day Funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.

This Canadian Swing Line Note (this “Note”) is one of the Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Note is
also entitled to the benefits of the Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Canadian
Swing Line Loans made by the Canadian Swing Line Lender shall be evidenced by
one or more loan accounts or records maintained by the Canadian Swing Line
Lender in the ordinary course of business. The Canadian Swing Line Lender may
also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Canadian Swing Line Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

[BORROWER]

By:                                                      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT 2.11-4

FORM OF AUSTRALIAN SWING LINE NOTE

[                 ,             ]

FOR VALUE RECEIVED, [Borrower] (the “Borrower”), hereby promises to pay to Bank
of America, N.A. or its registered assigns (the “Australian Swing Line Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Australian Swing Line Loan from time to time made by
the Australian Swing Line Lender to the Borrower under that certain Syndicated
Facility Agreement, dated as of [                 ,             ] (as amended,
restated, extended, supplemented, increased or otherwise modified in writing
from time to time, the “Agreement”), among [the Borrower] [Genuine Parts
Company, a Georgia corporation] [UAP, INC., a company constituted under the laws
of Quebec], the Designated Borrowers from time to time party thereto [(including
the Borrower)], the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Australian Swing Line Loan from the date of such Australian Swing Line Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Australian Swing Line
Lender in Australian Dollars in Same Day Funds at the Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.

This Australian Swing Line Note (this “Note”) is one of the Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Note is
also entitled to the benefits of the Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Australian
Swing Line Loans made by the Australian Swing Line Lender shall be evidenced by
one or more loan accounts or records maintained by the Australian Swing Line
Lender in the ordinary course of business. The Australian Swing Line Lender may
also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Australian Swing Line Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

[BORROWER]

By:                                                          

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT 2.16(b)-1

FORM OF DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:                  ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.16 of that certain Syndicated Facility Agreement, dated as
of [                 ,         ] (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement”), among
Genuine Parts Company, a Georgia corporation (the “Company”), UAP, INC., a
company constituted under the laws of Quebec, the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, and
reference is made thereto for full particulars of the matters described therein.
All capitalized terms used in this Designated Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Agreement.

Each of                     (the “Designated Borrower”) and the Company hereby
confirms, represents and warrants to the Administrative Agent and the Lenders
that the Designated Borrower is a Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.16 of the Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Agreement.

Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
            .

Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number

   Jurisdiction of Organization

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Agreement identical to those which the Designated Borrower would have had
if the Designated Borrower had been an original party to the Agreement as a
Borrower. Effective as of the date of the Designated Borrower Notice for the
Designated Borrower, the Designated Borrower confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Agreement.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Agreement, and understand, acknowledge and agree that
neither the Designated Borrower nor the Company on its behalf shall have any
right to request any Loans for its account unless and until the date five
(5) Business Days after the effective date designated by the Administrative
Agent in a Designated Borrower Notice delivered to the Company and the Lenders
pursuant to Section 2.16 of the Agreement.



--------------------------------------------------------------------------------

This Designated Borrower Request and Assumption Agreement shall constitute a
Credit Document under the Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

[DESIGNATED BORROWER]

By:                                                          

Name:

Title:

GENUINE PARTS COMPANY,

a Georgia corporation

By:                                                          

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT 2.16(b)-2

FORM OF DESIGNATED BORROWER NOTICE

Date:                 ,         

 

To: Genuine Parts Company, a Georgia corporation

The Lenders party to the Syndicated Facility Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.16
of that certain Syndicated Facility Agreement, dated as of [                 ,
        ] (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”), among Genuine Parts Company, a
Georgia corporation (the “Company”), UAP, INC., a company constituted under the
laws of Quebec (“UAP”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, and reference is made thereto for full particulars of
the matters described therein. All capitalized terms used in this Designated
Borrower Notice and not otherwise defined herein shall have the meanings
assigned to them in the Agreement.

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [                    ] shall be a Designated Borrower and
may receive Loans for its account on the terms and conditions set forth in the
Agreement.

This Designated Borrower Notice shall constitute a Credit Document under the
Agreement.

BANK OF AMERICA, N.A.,

as Administrative Agent

By:                                                      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT 3.01(e) -1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Syndicated Facility Agreement, dated as of
[             ,             ], by and among Genuine Parts Company, a Georgia
corporation (the “Company”), UAP, INC., a company constituted under the laws of
Quebec (“UAP”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Agreement”). Pursuant to the provisions of
Section 3.01(e) of the Agreement, the undersigned hereby certifies that (a) it
is the sole record and beneficial owner of the Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (c) it is not a ten percent shareholder of the Company (or any
other Borrower that is a U.S. Person) within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code, and (d) it is not a controlled foreign corporation
related to the Company (or any other Borrower that is a U.S. Person) as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company, the other Borrowers (that are U.S. Persons) and the
Administrative Agent, and (b) the undersigned shall have at all times furnished
the Company, the other Borrowers (that are U.S. Persons) and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

[NAME OF FOREIGN LENDER]

By:                                                              

Name:

Title:

Date:              ,         



--------------------------------------------------------------------------------

EXHIBIT 3.01(e) -2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Syndicated Facility Agreement, dated as dated as
of [             ,         ], by and among Genuine Parts Company, a Georgia
corporation (the “Company”), UAP, INC., a company constituted under the laws of
Quebec (“UAP”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Agreement”). Pursuant to the provisions of
Section 3.01(e) of the Agreement, the undersigned hereby certifies that (a) it
is the sole record and beneficial owner of the participation in respect of which
it is providing this certificate, (b) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (c) it is not a ten percent
shareholder of the Company (or any other Borrower that is a U.S. Person) within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (d) it is
not a controlled foreign corporation related to the Company (or any other
Borrower that is a U.S. Person) as described in Section 881(c)(3)(C) of the
Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on Internal Revenue Service Form W-8BEN. By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (b) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

[NAME OF PARTICIPANT]

By:                                                      

Name:

Title:

Date:              ,         



--------------------------------------------------------------------------------

EXHIBIT 3.01(e) -3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Syndicated Facility Agreement, dated as of dated
as of [             ,         ], by and among Genuine Parts Company, a Georgia
corporation (the “Company”), UAP, INC., a company constituted under the laws of
Quebec (“UAP”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Agreement”). Pursuant to the provisions of
Section 3.01(e) of the Agreement, the undersigned hereby certifies that (a) it
is the sole record owner of the participation in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such participation, (c) with respect such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (d) none of its direct or
indirect partners/members is a ten percent shareholder of the Company or any
other Borrower (that is a U.S. Person) within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code, and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company or any other Borrower (that is a U.S. Person) as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an
Internal Revenue Service Form W-8BEN or (b) an Internal Revenue Service Form
W-8IMY accompanied by an Internal Revenue Service Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (ii) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

[NAME OF PARTICIPANT]

By:                                                  

Name:

Title:

Date:              ,         



--------------------------------------------------------------------------------

EXHIBIT 3.01(e) -4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Syndicated Facility Agreement, dated as of dated
as of [             ,         ], by and among Genuine Parts Company, a Georgia
corporation (the “Company”), UAP, INC., a company constituted under the laws of
Quebec (“UAP”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Agreement”). Pursuant to the provisions of
Section 3.01(e) of the Agreement, the undersigned hereby certifies that (a) it
is the sole record owner of the Loan(s) (as well as any Note(s) evidencing such
Loan(s)) in respect of which it is providing this certificate, (b) its direct or
indirect partners/members are the sole beneficial owners of such Loan(s) (as
well as any Note(s) evidencing such Loan(s)), (c) with respect to the extension
of credit pursuant to this Agreement or any other Credit Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (d) none of its direct or indirect partners/members
is a ten percent shareholder of the Company or any other Borrower (that is a
U.S. Person) within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company or any other Borrower (that is a U.S.
Person) as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrowers (that
are U.S. Persons) with Internal Revenue Service Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (a) an Internal Revenue Service Form W-8BEN or
(b) an Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue
Service Form W-8BEN from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company, the other
Borrowers (that are U.S. Persons) and the Administrative Agent, and (ii) the
undersigned shall have at all times furnished the Company, the other Borrowers
(that are U.S. Persons) and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

[NAME OF LENDER]

By:                                                  

Name:

Title:

Date:              ,         



--------------------------------------------------------------------------------

EXHIBIT 7.09(c)

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Syndicated Facility Agreement, dated as of
[             ,         ] (as amended, restated, extended, supplemented,
increased or otherwise modified in writing from time to time, the “Agreement”)
among Genuine Parts Company, a Georgia corporation (the “Company”), UAP, INC., a
company constituted under the laws of Quebec, the Designated Borrowers from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Agreement.

The undersigned [chief financial officer] [treasurer] hereby certifies as of the
date hereof that he/she is the                             of the Company, and
that, as such, he/she is authorized to execute and deliver this Compliance
Certificate (this “Certificate”) to the Administrative Agent on the behalf of
the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Company has delivered the year-end audited financial statements required
by Section 7.09(a) of the Agreement for the fiscal year of the Company ended as
of the above date, together with the report of an independent certified public
accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited financial statements required by
Section 7.09(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and statements of cash flows of the
Consolidated Companies in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
during the accounting period covered by such financial statements.

3. A review of the activities of the Company and the other Loan Parties during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Company and the other
Loan Parties performed and observed all its obligations under the Credit
Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Credit Documents
applicable to it, and no Default or Event of Default has occurred and is
continuing.]



--------------------------------------------------------------------------------

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default or Event of Default and its nature and
status:]

4. The representations and warranties of the Loan Parties contained in Article
VI of the Agreement, and any representations and warranties of any Loan Party
that are contained in any document furnished at any time under or in connection
with the Credit Documents, are true and correct on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date.

5. The financial covenant analyses and information set forth on the Schedules
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                    ,             .

GENUINE PARTS COMPANY,

a Georgia corporation

By:                                                      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT 7.13

FORM OF GUARANTOR JOINDER AGREEMENT

THIS GUARANTOR JOINDER AGREEMENT (this “Joinder Agreement”) dated as of
            ,             , is by and between             , a             (the
“New Subsidiary”), and Bank of America, N.A., in its capacity as Administrative
Agent under the Syndicated Facility Agreement (as amended, restated, extended,
supplemented, increased or otherwise modified in writing from time to time, the
“Agreement”) dated as of [            ,             ] by and among Genuine Parts
Company, a Georgia corporation (the “Company”), UAP, INC., a company constituted
under the laws of Quebec, the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and the Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Agreement.

The Loan Parties are required by Section 7.13 of the Agreement to cause the New
Subsidiary to become a “Guarantor”. Accordingly, the New Subsidiary hereby
agrees with the Administrative Agent as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the New Subsidiary will be deemed to be a
party to the Agreement and a “Guarantor” for all purposes of the Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Agreement. The New Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the New Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to the
Administrative Agent, each Lender and each other holder of the Obligations, as
provided in Article IV of the Agreement, as primary obligor and not as surety,
the prompt payment and performance of the Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof.

2. The New Subsidiary hereby represents and warrants to the Administrative Agent
and the Lenders that:

(a) Set forth on Schedule 1 is the chief executive office, U.S. tax payer
identification number and organizational identification number of the New
Subsidiary as of the date hereof.

(b) The exact legal name and state of organization of the New Subsidiary is as
set forth on the signature pages hereto.

3. The address of the New Subsidiary for purposes of all notices and other
communications is the address set forth for the Borrower on Schedule 11.02 to
the Agreement.

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary under Article IV of the
Agreement.

5. This Joinder Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

6. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

[NEW SUBSIDIARY], a [        ,             ]

By:                                                                   

Name:

Title:

Acknowledged and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:                                                                  

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT 11.06

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]1 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Syndicated Facility Agreement identified below (as amended, restated, extended,
supplemented, increased or otherwise modified in writing from time to time, the
“Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of [the Assignor’s][the respective Assignors’]
rights and obligations in [its capacity as a Lender][their respective capacities
as Lenders] under the Agreement and any other documents or instruments delivered
pursuant thereto in the amount[s] and equal to the percentage interest[s]
identified below of all the outstanding rights and obligations under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.   Assignor[s]:   

 

          

 

        [Assignor [is] [is not] a Defaulting Lender]    2.   Assignee[s]:   

 

          

 

        [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]   

 

1

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

3. Borrowers: Genuine Parts Company, a Georgia corporation (the “Company”) and
UAP, INC., a company constituted under the laws of Quebec (“UAP”) [and certain
Designated Borrowers]

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Agreement

 

5. Agreement: Syndicated Facility Agreement, dated as of [            ,
            ], among the Borrowers, the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent

 

6. Assigned Interest[s]:

 

Assignor[s]

   Assignee[s]    Revolving
Commitment
Assigned    Aggregate
Revolving
Commitment/
Revolving
Loans for all
Lenders2      Amount of
Revolving
Commitment/
Revolving
Loans
Assigned      Percentage
Assigned of
Revolving
Commitment/
Revolving
Loans3     CUSIP
Number          $                    $                                   %      
      $                    $                                   %             $
                   $                                   %   

 

[7.

Trade Date:                     ]4

Effective Date:                     , 20    [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR[S]

[NAME OF ASSIGNOR]

By:                                                  

Name:

Title:

 

2

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

3

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

ASSIGNEE[S]

[NAME OF ASSIGNEE]

By:                                         

Name:

Title:

[Consented to and]5 Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:                                          

Name:

Title:

[Consented to:]6

[BANK OF AMERICA, N.A., as L/C Issuer and Domestic Swing Line Lender]

By:                                          

Name:

Title:

[BORROWER]

By:                                          

Name:

Title:

 

5

To be added only if the consent of the Administrative Agent is required by the
terms of the Agreement.

6

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Agreement or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Agreement, (ii) it meets
all the requirements to be an assignee under Section 11.06(b)(iii) and (v) of
the Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Agreement, and
has received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section             thereof,
as applicable, and such other documents and information as it deems appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.